Exhibit 10.1


CREDIT AGREEMENT


BETWEEN


LINENS ‘N THINGS CANADA CORP.
 as Borrower

AND


LINENS ‘N THINGS, INC.
as Guarantor


AND


NATIONAL CITY BANK, CANADA BRANCH
 as Administrative Agent

AND


THE FINANCIAL INSTITUTIONS
from time to time parties hereto

as Lenders

AND


NATIONAL CITY BANK, CANADA BRANCH
 as Lead Arranger

MADE AS OF

July 29, 2005




McCarthy Tétrault LLP

--------------------------------------------------------------------------------

    TABLE OF CONTENTS     

    Article 1 - INTERPRETATION  1                   1.01  Definitions 1
                  1.02  Accounting Principles 12                   1.03 
Interest Calculations and Payments 12                   1.04  Interest Act
(Canada) 12                   1.05  Currency 12                   1.06 
Conflicts 12                   1.07  Schedules 12     Article 2 - THE CREDIT
FACILITY  13                   2.01  The Credit Facility 13                 
 2.02   Swingline Facility 13                   2.03  Purpose of Credit Facility
15                   2.04  Manner of Borrowing 15                   2.05 
Revolving Nature of Credit Facility 15                   2.06  Drawdowns,
Conversions and Rollovers 15                   2.07  Administrative Agent’s
Obligations with Respect to Loans 16                   2.08  Lenders’ and
Administrative Agent’s Obligations with Respect to Loans 16                  
2.09   Irrevocability 16                   2.10  Cancellation or Reduction of
Credit Facility 16                   2.11  Account of Record 16                 
    Article 3 - DISBURSEMENT CONDITIONS  17                   3.01  Conditions
Precedent to First Advance 17                   3.02  Conditions Precedent to
all Advances   19                   3.03  Waiver 19                      Article
4 - PAYMENTS OF INTEREST AND STANDBY FEES   20                    4.01  Interest
on Prime Rate Loans  20                    4.02  Facility Fee  20
                   4.03  Agency Fees  20                    4.04  Structuring
and Arrangement Fees  20                    4.05  Upfront Fees  21
                   4.06  Interest on Other Amounts  21     Article 5 - BANKERS’
ACCEPTANCES AND LETTERS OF CREDIT 21                    5.01  Bankers’
Acceptances 21                    5.02  Letters of Credit 23     Article 6 -
REPAYMENT  27                    6.01  Mandatory Repayment - Credit Facility

27 

   


--------------------------------------------------------------------------------

    - ii -    Article 7 - PLACE AND APPLICATION OF PAYMENTS 27                 
 7.01   Place of Payment of Principal, Interest and Fees 27                 
 7.02  Netting of Payments 27     Article 8 - REPRESENTATIONS AND WARRANTIES   
28                   8.01   Representations and Warranties 28                 
 8.02  Survival and Repetition of Representations and Warranties 32     Article
9 - COVENANTS  32                   9.01  Positive Covenants 32                 
 9.02   Reporting Requirements 35                   9.03  Negative Covenants 35
    Article 10 - DEFAULT  36                    10.01 Events of Default  36    
               10.02 Acceleration and Enforcement  38                    10.03
Payment of Bankers’ Acceptances and Letters of Credit 38                  
 10.04 Remedies Cumulative  39                    10.05 Perform Obligations  39
  Article 11 - THE ADMINISTRATIVE AGENT AND THE LENDERS  39                  
 11.01 Payments by the Borrower  39                    11.02 Payments by
Administrative Agent  40                    11.03 Administration of the Credits 
41                    11.04 Rights of Administrative Agent  43                  
 11.05 Representations, Acknowledgements and Covenants of Lenders 44            
       11.06 Provisions Operative Between Lenders and Administrative Agent Only
44   Article 12 - GENERAL  45                    12.01 Addresses, Etc. for
Notices    45                    12.02 Governing Law and Submission to
Jurisdiction  45                    12.03 Judgment Currency  45                
   12.04 Survival   46                    12.05 Severability  46                
   12.06 Further Assurances    46                    12.07 Amendments and
Waivers  46                    12.08 Time of the Essence  47


--------------------------------------------------------------------------------

CREDIT AGREEMENT


> THIS AGREEMENT is made as of July 29, 2005

B E T W E E N:

> LINENS ‘N THINGS CANADA CORP., a Nova Scotia unlimited liability corporation
> (the “Borrower”),

- and -


> LINENS ‘N THINGS, INC., a corporation incorporated under the laws of the State
> of Delaware (hereinafter referred to as the “Guarantor”)

- and -


> NATIONAL CITY BANK, CANADA BRANCH, in its capacity as agent for the Lenders
> (the “Administrative Agent”),

- and -


> THE FINANCIAL INSTITUTIONS from time to time party to this Agreement and
> designated as Lenders on the signatures pages hereto (each, a “Lender”, and
> collectively, the “Lenders”).

          WHEREAS the Borrower has requested the Credit Facility and the Lenders
have agreed to provide the Credit Facility to the Borrower on the terms and
conditions herein set forth; and

          WHEREAS National City Bank, Canada Branch will be the Administrative
Agent as contemplated by Section 7.1 of Schedule A;

          NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

ARTICLE 1 - INTERPRETATION


1.01   Definitions

          In this Agreement, unless something in the subject matter or context
is inconsistent therewith:

“Affiliate” has the meaning set out in Schedule A.

--------------------------------------------------------------------------------

- 2 -

“Agent’s Office” means the branch of the Administrative Agent located at 130
King Street West, Suite 2140, Toronto, Ontario, M5X 1E3, or such other office
that the Administrative Agent may from time to time designate by notice to the
Borrower and the Lenders.

“Agreement” means this credit agreement, including its recitals and schedules.

“Applicable Law” has the meaning set out in Schedule A.

“Applicable Margin” means the percentage rate per annum determined in accordance
with the applicable table below:

Facility   Prime Rate   BA Stamping   Standby Letter of   Commercial Letter Fee
  Margin   Fee Rate   Credit Fee Rate   of Credit Fee Rate   0.25%   0%   1.25%
  1.25%   0.625%


“Applicable Percentage” has the meaning set out in Schedule A.

“BA Discount Proceeds” means, with respect to a particular Bankers’ Acceptance,
the following amount:

> > >        F     
> > > 1+D x T
> > > 365

where


    F      means the face amount of such Bankers’ Acceptance;       D      means
the applicable BA Discount Rate for such Bankers’ Acceptance; and       T     
means the number of days to maturity of such Bankers’ Acceptance,  

with the amount as so determined being rounded up or down to the fifth decimal
place and 0.000005 being rounded up.

“BA Discount Rate” means, (a) for Schedule I Lenders, the average (as it appears
on the Reuters Screen CDOR Page) Bankers’ Acceptance Rate of the Schedule I
Reference Lenders for a period identical to the term to maturity of the relevant
Bankers’ Acceptance, and (b) for Schedule II Lenders, the lesser of (i) the
average (as determined by the Administrative Agent) of the discount rates of the
Schedule II Reference Lenders for a period identical to the term to maturity of
the relevant Bankers’ Acceptance, and (ii) the sum of (x) the BA Discount Rate
for Schedule I Lenders determined in accordance with clause (a) above and (y)
1.25% per annum.

“BA Equivalent Note” has the meaning set out in Section 5.01(1) .

--------------------------------------------------------------------------------

- 3 -

“BA Lender” means any Lender that is a bank chartered under the Bank Act
(Canada) and that has not notified the Administrative Agent in writing that it
is unwilling or unable to accept Drafts as provided for in Article 5.

“BA Stamping Fee” means the amount calculated by multiplying the face amount of
a Bankers’ Acceptance or a BA Equivalent Note by the BA Stamping Fee Rate and
then multiplying the result by a fraction, the numerator of which is the number
of days to elapse from and including the date of acceptance of such Bankers’
Acceptance or purchase of such BA Equivalent Note by a Lender up to but
excluding the maturity date of such Bankers’ Acceptance or BA Equivalent Note,
and the denominator of which is the number of days in the calendar year in
question.

“BA Stamping Fee Rate” means, with respect to a Bankers’ Acceptance or a BA
Equivalent Note, the applicable percentage rate per annum indicated below the
reference to “BA Stamping Fee Rate” in the definition of “Applicable Margin”.

“Bankers’ Acceptance” means a depository bill, as defined in the Depository
Bills and Notes Act (Canada), in Canadian dollars that is in the form of a Draft
signed by the Borrower and accepted by a BA Lender as contemplated under Section
5.01, or for Lenders not participating in clearing services as contemplated in
that Act, a draft or other bill of exchange in Canadian Dollars that is signed
on behalf of the Borrower and accepted by a Lender, and each reference to a
“banker’s acceptance” in Schedule A shall be treated as a reference to a
“Bankers’ Acceptance”.

“Borrower’s Counsel” means Minden Gross Grafstein & Greenstein LLP or such other
firm of legal counsel as the Borrower may from time to time designate and that
is acceptable to the Administrative Agent.

“Business Day” means a day of the year, other than a Saturday, Sunday or
statutory holiday, on which the Administrative Agent is open for business at its
executive offices in Toronto, Ontario and Cleveland, Ohio.

“Canadian Dollars” and “Cdn.$” mean the lawful money of Canada.

“Capital Lease” means a capital lease or a lease which should be treated as a
capital lease under GAAP.

“CDOR” means, for any day and relative to Canadian Dollar Bankers’ Acceptances
or BA Equivalent Notes, the stated average of the annual rates that appears on
the Reuters Screen CDOR page with respect to banks named in Schedule I to the
Bank Act (Canada) as of at 10:00 a.m. (Toronto time) on such day (or, if such
day is not a Business Day, as of 10:00 a.m. on the next preceding Business Day)
for bankers acceptances issued on that day for a term equal or comparable to the
term of such Canadian Dollars Bankers’ Acceptances or BA Equivalent Notes,
provided that if such rate does not appear on the Reuters Screen CDOR page at
such time on such day, CDOR for such day will be the annual discount rate
(rounded upward to the nearest whole multiple of 1/100 of 1% with 5/1,000 of 1%
being rounded up) as of 10:00 a.m. on such day at which the Administrative Agent
is then offering to purchase bankers’ acceptances accepted by it having a
comparable aggregate face amount and

--------------------------------------------------------------------------------

- 4 -

identical maturity date to the aggregate face amount and maturity date of such
Bankers’ Acceptances or BA Equivalent Notes, as the case may be.

“Closing Date” means July 29, 2005.


“Commercial Letter of Credit Fee Rate” means, for any period, with respect to a
commercial Letter of Credit, the percentage rate per annum applicable to that
period as set out below the heading “Commercial Letter of Credit Fee Rate” in
the definition of “Applicable Margin”.

“Commitment” means, in respect of each Lender with respect to a particular
Credit Facility, the amount specified with respect to such Lender in Schedule B
(which will be amended and distributed to all parties by the Administrative
Agent from time to time as other persons become Lenders), being the sum of the
maximum aggregate amount of (a) Loans which such Lender is obliged to make, and
(b) such Lender’s participations in Letters of Credit, as such amount may be
reduced from time to time by such Lender’s Applicable Percentage of the amount
of any permanent repayments, reductions or prepayments required or made
hereunder.

“Compliance Certificate” means the certificate required pursuant to Section
9.02(3), substantially in the form attached as Schedule 1.01(A), signed by any
one of the President, a Senior Vice-President or the Chief Financial Officer of
the Borrower.

“Contracts” means agreements, franchises, leases, easements, servitudes,
privileges and other rights acquired from Persons other than governments.

“Conversion” means a conversion of a Loan pursuant to Section 2.06.

“Conversion Date” means the date specified by the Borrower in a Conversion
Notice as being the date on which the Borrower has elected to convert one type
of Loan into another type of Loan and which will be a Business Day.

“Conversion Notice” means a Notice, substantially in the form attached hereto as
Schedule 1.01(B), to be given to the Administrative Agent by the Borrower
pursuant to Section 2.06.

“Credit Facility” has the meaning set out in Section 2.01.

“Default” has the meaning set out in Schedule A.

“Disposition” means any sale, assignment, transfer, conveyance, lease, license
or other disposition of any nature or kind whatsoever of any Property or of any
right, title or interest in or to any Property that is out of the ordinary
course of business of the particular Person, and the verb “Dispose” shall have a
corresponding meaning.

“Draft” has the meaning set out in Section 5.01.

“Drawdown” means




--------------------------------------------------------------------------------

- 5 -

(i)    the advance of a Prime Rate Loan;

(ii)    the issue of one or more Bankers’ Acceptances or BA Equivalent Notes; or

(iii)    the issue of one or more Letters of Credit.

“Drawdown Date” means the date on which a Drawdown is made by the Borrower
pursuant to the provisions hereof.

“Drawdown Notice” means a notice, substantially in the form attached hereto as
Schedule 1.01(C), to be given to the Administrative Agent by the Borrower
pursuant to Section 2.06.

“Encumbrance” means, with respect to any Person, any mortgage, debenture,
pledge, hypothec, lien, charge, assignment by way of security, hypothecation or
security interest granted or permitted by such Person or arising by operation of
law, in respect of any of such Person’s Property, or any consignment by way of
security or Capital Lease of Property by such Person as consignee or lessee, as
the case may be, or any other security agreement, trust or arrangement having
the effect of security for the payment of any debt, liability or other
obligation, and “Encumbrances”, “Encumbrancer”, “Encumber” and “Encumbered”
shall have corresponding meanings.

“Environmental Laws” means all Applicable Laws relating to the environment or
occupational health and safety, including, but not limited to (a) the
protection, preservation or remediation of the natural environment (the air,
land, surface water or groundwater); (b) solid, gaseous or liquid waste
generation, handling, treatment, storage, disposal or transportation; and (c)
Hazardous Materials.

“Environmental Liability” means any liability of the Obligors arising from the
breach of any Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974 of the United
States, together with the regulations thereunder, as the same may be amended
from time to time.

“Event of Default” has the meaning set out in Section 10.01.

“Existing Credit Facility” means the credit facility provided by way of a credit
agreement dated as of June 20, 2001 between National City Bank, Canada Branch
and the Borrower.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” has the meaning set out in Schedule A.

“Guarantee” means the guarantee dated as of the date hereof by the Guarantor in
favour of the Administrative Agent and the Lenders as such guarantee may be
amended, supplemented, restated or replaced from time to time.

--------------------------------------------------------------------------------

- 6 -

“Hazardous Materials” means any substance, product, waste, residue, pollutant,
material, chemical, contaminant, dangerous good, constituent or other material
that is or becomes listed, regulated, defined or addressed under or subject to
any Environmental Law, including, without limitation, asbestos, petroleum,
tailings, mining residue, polychlorinated biphenyls and radioactive materials.

“Interbank Reference Rate” means the interest rate expressed as a percentage per
annum which is customarily used by the Administrative Agent when calculating
interest due by it or owing to it arising from the correction of errors and
other adjustments between it and other Canadian chartered banks.

“Interest Payment Date” means, with respect to each Prime Rate Loan, the first
Business Day of each calendar month.

“Interest Period” means




(i)      with respect to each Prime Rate Loan, the period commencing on the
applicable Drawdown Date or Conversion Date, as the case may be, and ending on
the date selected by the Borrower for the Conversion of such Loan into another
type of Loan or for the repayment of such Loan; and   (ii)      with respect to
each Bankers’ Acceptance, the period selected by the Borrower hereunder and
being of one, two, three or six months duration commencing on the Drawdown Date,
Rollover Date or Conversion Date of such Loan;

provided that in any case the last day of each Interest Period shall be also the
first day of the next Interest Period and further provided that the last day of
each Interest Period shall be a Business Day. If the last day of an Interest
Period selected by the Borrower is not a Business Day the Borrower shall be
deemed to have selected an Interest Period the last day of which is the Business
Day next following the last day of the Interest Period otherwise selected unless
such next following Business Day falls in the next calendar month in which event
the Borrower shall be deemed to have selected an Interest Period the last day of
which is the Business Day next preceding the last day of the Interest Period
otherwise selected and further provided that the last Interest Period hereunder
shall expire on or prior to the Maturity Date.

“Issuing Bank” means that Lender identified from time to time as the Issuing
Bank in Schedule B.

“Judgment Conversion Date” has the meaning set out in Section 12.03(1) .

“Judgment Currency” has the meaning set out in Section 12.03(1) .

“Lenders” means the Persons from time to time party to this Agreement and
identified as either a Lender, a Swingline Lender or the Issuing Bank in
Schedule B, and reference to “Lender” in this Agreement may mean that Lender in
its capacity as a Lender, Swingline Lender or Issuing Bank, as the case may be,
if the context so requires, and “Lender” means any one of the Lenders.

--------------------------------------------------------------------------------

- 7 -

“Lenders’ Counsel” means the firm of McCarthy Tétrault LLP or such other firm of
legal counsel as the Administrative Agent may from time to time designate.

“Lending Office” means, with respect to a particular Lender, the branch or
office specified in Schedule B from which such Lender makes advances and to
which the Agent disburses payments received for the benefit of such Lender.

“Letter of Credit” means a standby letter of credit or a commercial letter of
credit issued or deemed to be issued by the Issuing Bank pursuant to the Credit
Facility at the request and for the account of the Borrower under this
Agreement.

“Loan” has the meaning set out in Schedule A.


“Loan Documents” means (a) this Agreement, (b) the Guarantee and (c) all present
and future agreements, documents, certificates and instruments delivered by any
Obligor to the Administrative Agent or the Lenders pursuant to or in respect of
this Agreement or the Guarantee, in each case as the same may from time to time
be amended, and “Loan Document” means any one of the Loan Documents.

“Material Adverse Change” means, with respect to an Obligor, any change having a
material adverse effect on the business, assets, liabilities, operations,
results of operations or condition (financial or other) of such Obligor or the
ability of such Obligor to carry on its business or a significant part of its
business, which would reasonably be expected to result in, or has resulted in an
impairment of the ability of such Obligor to perform any of its Obligations, as
determined by the Required Lenders, acting reasonably.

“Material Contracts” means, with respect to a particular Obligor, all contracts
to which such Person is a party or by which it is bound or may hereafter become
a party or be bound, the breach or default of which would result in a Material
Adverse Change, and “Material Contract” means any one thereof.

“Material Licenses” means, collectively, any licence, permit or approval issued
by any Governmental Authority, or any applicable stock exchange or securities
commission, to the Borrower, and which is at any time on or after the date of
this Agreement,

(i)      necessary or material to the business and operations of the Borrower or
to the listing of its securities, the breach or default of which would result in
a Material Adverse Change, or   (ii)      designated or accepted by the
Administrative Agent, in the discretion of the Administrative Agent, acting
reasonably as a Material License, provided that the Administrative Agent has
notified the Borrower of its designation of the license, permit or approval as a
Material License.

“Maturity Date” means July 29, 2008 being the date on which the Commitment of
each Lender will expire.

--------------------------------------------------------------------------------

- 8 -

“Non BA Lender” means any Lender which is not a BA Lender.

“Non-Schedule I Lenders” means those banks that are chartered under the Bank Act
(Canada) and are not named in Schedule I thereto, and “Non-Schedule I Lender”
means each such bank.

“Non-Schedule I Reference Lenders” means, collectively, up to three Non-Schedule
I Lenders selected by the Administrative Agent, in its discretion, as being in
the opinion of the Administrative Agent representative of the Non-Schedule I
Lenders.

“Obligations” means all obligations of the Borrower to the Administrative Agent,
the Lenders, or any of them, under or in connection with this Agreement or the
other Loan Documents, including all debts and liabilities, present or future,
direct or indirect, absolute or contingent, matured or not, at any time owing by
the Borrower to the Administrative Agent or the Lenders, or any of them, in any
currency or remaining unpaid by the Borrower to the Administrative Agent or the
Lenders, or any of them, under or in connection with this Agreement or the other
Loan Documents whether arising from dealings between the Administrative Agent or
the Lenders, or any of them, and the Borrower or from any other dealings or
proceedings by which the Administrative Agent or the Lenders, or any of them,
may be or become in any manner whatever a creditor of the Borrower pursuant to
this Agreement or the other Loan Documents, and wherever incurred, and whether
incurred by the Borrower alone or with another or others and whether as
principal or surety, and all interest, fees, legal and other costs, charges and
expenses and for greater certainty includes all indebtedness, liabilities and
obligations owing by the Borrower to any Lender with respect to any treasury
hedging products.

“Obligors” has the meaning set out in Schedule A.

“Officer’s Certificate” means a certificate signed by any one of the President,
a Senior Vice-President, the Chief Financial Officer or the Treasurer of the
Borrower or the Guarantor, as the case may be, or by any other senior officer of
the Borrower or the Guarantor acceptable to the Administrative Agent.

“Organizational Documents” means, with respect to any Person, such Person’s
articles, memorandum or other charter documents, partnership agreement, joint
venture agreement, declaration of trust, trust agreement, by-laws, unanimous
shareholder agreement, or any and all other similar agreements, documents and
instruments pursuant to which such Person is constituted, organized or governed.

“Pension Plan” means (a) a “pension plan” or “plan” which is a “registered
pension plan” as defined in the Income Tax Act (Canada) or is subject to the
funding requirements of applicable pension benefits legislation in any Canadian
jurisdiction and is applicable to employees resident in Canada of an Obligor,
(b) a “pension plan”, as such term is defined in Section 3(2) of ERISA, which is
subject to Title IV of ERISA (other than a multi employer plan as defined in
Section 4001(a)(3) of ERISA), and to which an Obligor may reasonably be expected
to have liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 or ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA, or (c) any other pension
benefit plan or similar arrangement applicable to employees of an Obligor.

--------------------------------------------------------------------------------

- 9 -

“Permitted Encumbrances” “Permitted Encumbrances” means, with respect to any
Person, the following:

(i)      liens for taxes, rates, assessments or other governmental charges or
levies not yet due, or for which instalments have been paid based on reasonable
estimates pending final assessments, or if due, the validity of which is being
contested diligently and in good faith by appropriate proceedings by that
Person;   (ii)      reservations, limitations, provisos and conditions expressed
in any original grants from the Crown or other grants of real or immovable
property, or interests therein, which do not materially affect the use of the
affected land for the purpose for which it is used by that Person;   (iii)     
licences, easements, rights-of-way and rights in the nature of easements
(including, without limiting the generality of the foregoing, licences,
easements, rights-of-way and rights in the nature of easements for railways,
sidewalks, public ways, sewers, drains, gas, steam and water mains or electric
light and power, or telephone and telegraph conduits, poles, wires and cables)
that do not materially impair the use of the affected land for the purpose for
which it is used by that Person;   (iv)      title defects, irregularities or
other matters relating to title which are of a minor nature and that in the
aggregate do not materially impair the use of the affected property for the
purpose for which it is used by that Person;   (v)      the right reserved to or
vested in any municipality or governmental or other public authority by the
terms of any lease, licence, franchise, grant or permit acquired by that Person
or by any statutory provision to terminate any such lease, licence, franchise,
grant or permit, or to require annual or other payments as a condition to the
continuance thereof;   (vi)      the Encumbrance resulting from the deposit of
cash or securities in connection with contracts, tenders or expropriation
proceedings, or to secure workmen’s compensation, unemployment insurance, surety
or appeal bonds, costs of litigation when required by law, liens and claims
incidental to current construction, mechanics’, warehousemen’s, carriers’ and
other similar liens, and public, statutory and other like obligations incurred
in the ordinary course of business;   (vii)      security given to a public
utility or any municipality or governmental authority when required by such
utility or authority in connection with the operations of that Person in the
ordinary course of its business;   (viii)      the Encumbrance created by a
judgement of a court of competent jurisdiction, as long as the judgement is
being contested diligently and in good faith by appropriate proceedings by that
Person and does not result in an Event of Default;   (ix)      any Encumbrance
described in Schedule 1.01(D); and  

--------------------------------------------------------------------------------

- 10 -

(x)     such other Encumbrances as are agreed to in writing by the Required
Lenders.

“Person” has the meaning set out in Schedule A.

“Prime Rate” means the greater of (a) the variable per annum reference rate of
interest announced and adjusted by the Bank of Montreal from time to time for
Canadian Dollar loans in Canada, and (b) the sum of (i) the rate of interest per
annum that is equal to the Reuters Screen CDOR Page one month BA Discount Rate
of the Administrative Agent expressed as an annual yield rate and (ii) 1.0% .

“Prime Rate Loan” means a Loan in or a Conversion into Canadian Dollars made by
the Lenders to the Borrower with respect to which the Borrower has specified
that interest is to be calculated by reference to the Prime Rate.

“Prime Rate Margin” means, for any period, the applicable percentage rate per
annum applicable to that period as set out below the heading “Prime Rate Margin”
in the definition of “Applicable Margin”.

“Property” means, with respect to any Person, all or any portion of that
Person’s undertaking and property, both real and personal, including for greater
certainty, any share in the capital of a corporation or ownership interest in
any other Person material to the transactions contemplated by anyone or more of
the Loan Documents.

“Release” means the release into the air, land, surface water or ground water.

“Required Lenders” means (a) if no Loans or Letters of Credit are outstanding
under this Agreement, the Lenders holding at least 66 2/3% of the aggregate
amount of Commitments, and (b) if any Loans or Letters of Credit are outstanding
under this Agreement, the Lenders to which an amount in aggregate equal to at
least 66 2/3% of such Loans and Letters of Credit is owed, the obligation owed
to the Issuing Bank in respect of Letters of Credit being treated as an
obligation owed to the participating Lenders pro rata.

“Requirements of Law” means, with respect to any Person, the Organizational
Documents of such Person and any Applicable Law or any determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its business or Property or to which such Person or any of its
business or Property is subject and material to the transactions contemplated by
one or more of the Loan Documents.

“Revolving Period” means the period commencing on the Closing Date and ending on
the Maturity Date.

“Rollover” means the acceptance of a Bankers’ Acceptance in like principal
amount upon the maturity of a Bankers’ Acceptance or a BA Equivalent Note for an
additional Interest Period.

“Rollover Date” means the date of commencement of a new Interest Period
applicable to a Bankers’ Acceptance or BA Equivalent Note that is being rolled
over.

--------------------------------------------------------------------------------

- 11 -

“Rollover Notice” means the notice, substantially in the form attached hereto as
Schedule 1.01(E), to be given to the Administrative Agent by the Borrower in
connection with the Rollover of a Bankers’ Acceptance or BA Equivalent Note.

“Schedule I Lenders” means those banks that are chartered under the Bank Act
(Canada) and named in Schedule I thereto, and “Schedule I Lender” means each
such bank.

“Schedule I Reference Lenders” means, collectively, Bank of Montreal and any
other Schedule I Lender selected by the Administrative Agent in consultation
with the Borrower.

“Standby Letter of Credit Fee” means, for any period, with respect to a Letter
of Credit that is a standby Letter of Credit, the percentage rate per annum
applicable to the period as set out below the heading “Standby Letter of Credit
Fee Rate” in the definition of “Applicable Margin”.

“Subsidiary” means, at any time, with respect to any Person, any other Person,
if at such time the first mentioned Person owns, directly or indirectly,
securities or other ownership interests in such other Person, having ordinary
voting power to elect a majority of the board of directors or persons performing
similar functions for such other Person, and will include any other Person in
like relationship to a Subsidiary of such first mentioned Person.

“Swingline Facility” has the meaning set out in Section 2.02(1) .

“Swingline Lender” means that Lender identified from time to time as the
Swingline Lender in Schedule B.

“Swingline Loan” has the meaning set out in Section 2.02(2) .

“Taxes” has the meaning set out in Schedule A.


“U.S. Compliance Certificate” means a compliance certificate required to be
delivered by the Guarantor pursuant to Section 6.07(c) of the U.S. Credit
Agreement.

“U.S. Credit Agreement” means the credit agreement dated as of November 23, 2004
by and among, inter alia, the Guarantor, certain subsidiaries of the Guarantor,
the lenders party thereto from time to time and Bank of America, N.A. as
administrative agent for such lenders, as such agreement may be amended,
supplemented, restated or replaced from time to time.

“U.S. Default” means a “default” or an “event of default” as those terms are
defined under the U.S. Credit Agreement.

“Welfare Plan” means (a) a “welfare plan”, as such term is defined in Section
3(1) of ERISA, and (b) any other medical, health, hospitalization, insurance or
other employee benefit or welfare plan, agreement or arrangement applicable to
employees of an Obligor.

--------------------------------------------------------------------------------

- 12 -

1.02   Accounting Principles

          Where the character or amount of any asset or liability or item of
revenue or expense is required to be determined, or any consolidation or other
accounting computation is required to be made for the purpose of this Agreement
or any Loan Document, such determination or calculation will, to the extent
applicable and except as otherwise specified herein or as otherwise agreed in
writing by the parties, be made in accordance with GAAP.

1.03   Interest Calculations and Payments

          Unless otherwise stated, wherever in this Agreement reference is made
to a rate of interest “per annum” or a similar expression is used, such interest
will be calculated using the nominal rate method of calculation and not the
effective rate method of calculation or any other method that gives effect to
the principle of deemed reinvestment of interest, and on the basis of a calendar
year of 365 days or 366 days, as the case may be. Interest will continue to
accrue after Maturity and default and/or judgment, if any, until payment
thereof, and interest will accrue on overdue interest, if any.

1.04   Interest Act (Canada)

          For the purposes of this Agreement, whenever interest to be paid
hereunder is to be calculated on the basis of 360 days or any other period of
time that is less than a calendar year, the yearly rate of interest to which the
rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or such other number of days in
such period, as the case may be.

1.05   Currency

          Unless otherwise specified in this Agreement, all references to
currency (without further description) are to lawful money of Canada.

1.06   Conflicts

          In the event of a conflict between the provisions of the Agreement and
the provisions of any of the other Loan Documents, then, unless such Loan
Document or an acknowledgement from the Obligor and the Administrative Agent
relative to such Loan Document expressly states that this Section 1.06 is not
applicable to such Loan Document, notwithstanding anything else contained in
such other Loan Document, the provisions of this Agreement will prevail and the
provisions of such other Loan Document will be deemed to be amended to the
extent necessary to eliminate such conflict.

1.07   Schedules

          The following are the Schedules attached hereto and incorporated by
reference and deemed to be part hereof:

--------------------------------------------------------------------------------

- 13 -

Schedule A    -     Model Credit Agreement Provisions  Schedule B    -    
Lenders and Commitments  Schedule 1.01(A)    -     Compliance Certificate 
Schedule 1.01(B)    -     Conversion Notice  Schedule 1.01(C)    -     Drawdown
Notice  Schedule 1.01(D)    -     Permitted Encumbrances  Schedule 1.01(E)    -
    Rollover Notice  Schedule C    -     Opinion of Borrower’s Counsel  Schedule
D    -     Opinion of Guarantor’s Counsel  Schedule E    -     Opinion of Nova
Scotia Counsel  Schedule F   

-

    Pension Plan Disclosure 

ARTICLE 2 - THE CREDIT FACILITY


2.01   The Credit Facility

          Subject to the terms and conditions of this Agreement, the Lenders
establish in favour of the Borrower a revolving term facility (the “Credit
Facility”), part of which includes the Swingline Facility, in an amount up to
Cdn. $40,000,000, which facility will be available only during the Revolving
Period.

2.02   Swingline Facility

          (1) Subject to the terms and conditions of this Agreement, the
Swingline Lender establishes in favour of the Borrower a revolving term facility
that is part of the Credit Facility on the terms set forth in this Section 2.02
(the “Swingline Facility”) up to the amount specified in Section 2.02(3).

          (2) At any time that the Borrower would be entitled to obtain Prime
Rate Loans under the Credit Facility, the Borrower will be entitled to draw
cheques on its Cdn. Dollar chequing account maintained from time to time with
the Swingline Lender at the Lending Office of the Swingline Lender specified in
Schedule B (or such other accounts with the Swingline Lender at such other
Lending Office of the Swingline Lender as may be agreed upon by the Swingline
Lender and the Borrower from time to time). The debit balance from time to time
in any such account will be deemed to be a Prime Rate Loan outstanding to the
Borrower from the Swingline Lender under the Credit Facility. If at any time the
Borrower is a party to a cash concentration arrangement with the Swingline
Lender, the amount of any overdraft from time to time in the Cdn. Dollar
concentration account of the Borrower established pursuant to such arrangement
(which for greater certainty may include one of the accounts identified above)
will also be deemed to be a Prime Rate Loan outstanding to the Borrower from the
Swingline Lender under the Credit Facility. A Prime Rate Loan from the Swingline
Lender as contemplated by this Section 2.02(2), prior to such time as such Loan
is repaid as contemplated by Section 2.02(4), or purchased as contemplated by
Section 2.02(5), is referred to as a “Swingline Loan”.

          (3) The outstanding Cdn. Dollar amount of all Swingline Loans at any
time may not exceed the lesser of:

--------------------------------------------------------------------------------

- 14 -

(a)    Cdn. $3,000,000, and   (b)    the amount, if any, by which the limit of
the Credit Facility at such time exceeds the Cdn. Dollar amount of all Loans
(other than Swingline Loans) and the face amount of all Letters of Credit
outstanding at such time under the Credit Facility.

          (4) At any time and from time to time in its discretion, the Swingline
Lender may (but will not be obliged to) deliver a written notice to the
Administrative Agent (which will thereupon deliver a similar notice to each of
the Lenders) and to the Borrower, requiring repayment of a Swingline Loan. The
Borrower will be deemed to have given at such time a Drawdown Notice to the
Administrative Agent requesting Prime Rate Loans under the Credit Facility in an
aggregate amount equal to the amount of such Swingline Loan. The Lenders will
thereupon (irrespective of whether any condition precedent to a Loan has been
satisfied, whether the amount of such Loan to be made available under the Credit
Facility is less than, equal to or more than the minimum amount of a Loan
required to be included in a Loan constituting such type of Loan under this
Agreement, whether any Default or Event of Default has occurred or is continuing
or whether any acceleration or enforcement action (including any termination of
the Credit Facility and the Commitments) has occurred or commenced under any of
the Loan Documents or otherwise or whether the Maturity Date has occurred) make
such Prime Rate Loan under the Credit Facility and the Administrative Agent will
apply the proceeds thereof in repayment of such Swingline Loan. The
Administrative Agent will promptly notify the Borrower of any such Prime Rate
Loans, and the Borrower agrees to accept each such Prime Rate Loan and hereby
irrevocably authorizes and directs the Administrative Agent to apply the
proceeds thereof in payment of the applicable Swingline Loan.

          (5) Without limiting Section 2.02(4), on the Maturity Date, or if an
Event of Default has occurred and is continuing, each of the Lenders, other than
the Swingline Lender, agrees that it will purchase from the Swingline Lender,
and the Swingline Lender will sell to such Lenders, for cash, at par, without
representation or warranty from or recourse against the Swingline Lender (and
irrespective of whether any condition precedent to a Loan has been satisfied,
any Default or Event of Default has occurred or is continuing or whether any
acceleration or enforcement action (including any termination of the Credit
Facility and the Commitments) has occurred or commenced under any of the Loan
Documents or otherwise or whether the Maturity Date has occurred), on a pro rata
basis, an undivided interest in all Swingline Loans then outstanding. The
Administrative Agent, upon consultation with the applicable Lenders, will have
the power to settle any documentation required to evidence any such purchase
and, if deemed advisable by the Administrative Agent, to execute any document as
attorney for any Lender in order to complete any such purchase. The Borrower and
the Lenders acknowledge that the foregoing arrangements are to be settled by the
Lenders among themselves, and the Borrower expressly consents to the foregoing
arrangements between such Lenders.

          (6) Each of the Lenders agrees to indemnify and save harmless the
Swingline Lender on a pro rata basis against all liabilities, obligations,
losses, damages, penalties, actions, judgements, suits, costs, expenses,
payments or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Swingline Lender in any way related to
or arising out of any Swingline Loan made by the Swingline Lender

--------------------------------------------------------------------------------

- 15 -

(except for any such liabilities to the extent that they result from the gross
negligence or wilful misconduct of the Swingline Lender).

2.03   Purpose of Credit Facility

          Loans under the Credit Facility will only be used to (i) permanently
repay, on the Closing Date, the obligations of the Borrower under the Existing
Credit Facility, (ii) to finance working capital associated with store
expansions and (iii) for working capital and general corporate requirements in
the ordinary course of business of the Borrower.

2.04   Manner of Borrowing

          The Borrower may (i) make Drawdowns, Conversions and Rollovers under
the Credit Facility of Prime Rate Loans, Bankers’ Acceptances and BA Equivalent
Notes and (ii) make Drawdowns and Conversions of Letters of Credit, provided
that the face amount of all outstanding Letters of Credit may not exceed Cdn.
$10,000,000.

2.05   Revolving Nature of Credit Facility

          Subject to the terms and conditions hereof, the Borrower may increase
or decrease the amount of Obligations outstanding under the Credit Facility by
making Drawdowns, repayments and further Drawdowns.

2.06   Drawdowns, Conversions and Rollovers

          (1) Subject to the provisions of this Agreement, the Borrower may (i)
make Drawdowns hereunder, (ii) convert the whole or any part of any type of Loan
into any other type of Loan, or (iii) rollover any Bankers’ Acceptances or BA
Equivalent Note on the last day of the applicable Interest Period therefor, by
giving the Administrative Agent a Drawdown Notice, Conversion Notice or Rollover
Notice, as the case may be.

          (2) The Borrower must give the Administrative Agent a Drawdown Notice,
Conversion Notice or Rollover Notice, as the case may be, two (2) Business Days
prior to the proposed Drawdown Date, Conversion Date or Rollover Date, as the
case may be. A Drawdown Date, Conversion Date and Rollover Date must be a
Business Day.

          (3) Each Drawdown Notice, Conversion Notice or Rollover Notice, as the
case may be, must be delivered to the Administrative Agent by the Borrower on or
prior to 1:00 p.m. (Toronto time) on a Business Day.

          (4) Each Drawdown, Conversion or Rollover must:

(i)

  in the case of Prime Rate Loans, be in a minimum principal amount of
Cdn.$1,000,000 and increments of Cdn.$100,000; and  

--------------------------------------------------------------------------------

- 16 -

(ii)

  in the case of Banker’s Acceptances, be in a minimum face amount of
Cdn.$1,000,000 and increments of Cdn.$100,000.

          (5) The provisions of Sections 2.06(1), (2), (3) and (4) do not apply
to Swingline Loans.

2.07   Administrative Agent’s Obligations with Respect to Loans

          Upon receipt of a Drawdown Notice, Conversion Notice or Rollover
Notice, as the case may be, the Administrative Agent will forthwith notify the
Lenders of the proposed Drawdown Date, Conversion Date or Rollover Date, as the
case may be, of each Lender’s Applicable Percentage of such Loan or Letter of
Credit, as the case may be, and, if applicable, the account of the
Administrative Agent to which each Lender’s Applicable Percentage is to be
credited.

2.08   Lenders’ and Administrative Agent’s Obligations with Respect to Loans

          Each Lender will, prior to 1:00 p.m. (Toronto time) on the Drawdown
Date, Conversion Date or Rollover Date, as the case may be, specified by the
Borrower in a Drawdown Notice, Conversion Notice or Rollover Notice, as the case
may be, credit the Administrative Agent’s account specified in the
Administrative Agent’s notice given under Section 2.07 with such Lender’s
Applicable Percentage of any Loan to be advanced thereunder and by 1:00 p.m.
(Toronto time) on the same date the Administrative Agent will advance to the
Borrower the full amount of the amounts so credited.

2.09   Irrevocability

          Each Drawdown Notice, Conversion Notice and Rollover Notice given by
the Borrower hereunder is irrevocable and will oblige the Borrower to take the
action contemplated on the date specified therein.

2.10   Cancellation or Reduction of Credit Facility

          The Borrower may, at any time, upon giving at least two Business Days’
prior notice to the Administrative Agent, cancel in full or, from time to time,
reduce in part the Credit Facility. If the Credit Facility is so reduced, the
Commitments of each of the Lenders will be reduced pro rata in the same
proportion that the amount of the reduction in the Credit Facility bears to then
current Commitment of the Lenders in respect of the Credit Facility in effect
immediately prior to such reduction; provided, however, that any reduction will
be in a minimum amount of Cdn.$1,000,000 and increments of Cdn.$1,000,000.

2.11   Account of Record

          The Administrative Agent (and the Swingline Lender in respect of the
Swingline Loans) will open and maintain books of account evidencing all Loans
and all other amounts owing by the Borrower to the Lenders hereunder. The
Administrative Agent (and the Swingline Lender in respect of the Swingline
Loans) will enter in the foregoing accounts 

--------------------------------------------------------------------------------

- 17 -

details of all amounts from time to time owing, paid or repaid by the Borrower
hereunder. The information entered in the foregoing accounts will constitute
prima facie evidence of the obligations of the Borrower to the Lenders hereunder
with respect to all Loans and all other amounts owing by the Borrower to the
Lenders hereunder. After a request by the Borrower, the Administrative Agent
(and the Swingline Lender in respect of the Swingline Loans) will promptly
advise the Borrower of such entries made in the Administrative Agent’s or the
Swingline Lender’s books of account, as applicable.

ARTICLE 3- DISBURSEMENT CONDITIONS

3.01   Conditions Precedent to First Advance

          The obligation of each Lender to make an advance hereunder by way of a
Loan or the issuance of a Letter of Credit is subject to and conditional upon
the prior satisfaction of the following conditions precedent:

(a)

  the Administrative Agent shall have received a Drawdown Notice by the time
required under Section 2.07(2);  

(b)

  the Administrative Agent shall have received certified copies of each
Obligor’s Organizational Documents, the resolutions authorizing the execution,
delivery and performance of each Obligor’s obligations under the Loan Documents
and the transactions contemplated herein, the incumbency of the officers of each
of the Obligors and any documents to be provided pursuant to the provisions
hereof;  

(c)

  except as otherwise agreed by the Administrative Agent, a certificate of
status from the Province of Nova Scotia of the Borrower shall have been
delivered to the Administrative Agent;  

(d)

  except as otherwise agreed by the Administrative Agent, Certificates of Good
Standing (or equivalent thereof) from the State of Delaware and the State of New
Jersey of the Guarantor shall have been delivered to the Administrative Agent;  

(e)

  the Lenders shall have completed their due diligence with respect to the
Obligors, including, but not limited to a review of:       (i)      the most
recent financial statements of the Obligors; and       (ii)      all Material
Contracts and Material Licenses of the Obligors;  

(f)

  except as otherwise agreed by the Administrative Agent, the Administrative
Agent shall have received copies, if any, of all required shareholder,
regulatory, governmental and other approvals required as of the date of the
first Drawdown and shall have provided copies, certified by the Borrower to be
true, to the Administrative Agent;  

--------------------------------------------------------------------------------

- 18 -

(g)   if the first Drawdown is not on the Closing Date, a currently dated
certificate of the Borrower that the representations and warranties set forth in
Section 8.01 are true and correct in all material respects as at such time,
shall have been delivered to the Administrative Agent;   (h)   if the first
Drawdown is not on the Closing Date, a currently dated certificate of the
Guarantor that the representations and warranties set forth in Section 4 of the
U.S. Credit Agreement are true and correct in all material respects as at such
time, shall have been delivered to the Administrative Agent;   (i)    no Event
of Default, Pending Event of Default or U.S. Default has occurred and is
continuing on the Drawdown Date, or would result from making the Drawdown and
the Obligors shall have certified the same to the Administrative Agent;   (j)   
payment of amounts of fees payable to the Administrative Agent, the Lenders and
counsel to the Administrative Agent and the Lenders, that are due and payable on
or before the date this Agreement becomes effective shall have been paid;   (k) 
  duly executed copies of the Loan Documents shall have been delivered to the
Administrative Agent;   (l)    a currently dated letter of opinion of Borrower’s
Counsel addressed to the Administrative Agent and the Lenders, substantially in
the form attached as Schedule C shall have been delivered to the Administrative
Agent;   (m)    a currently dated Letter of Opinion of Guarantor’s counsel
addressed to the Administrative Agent and the Lenders, substantially in the form
attached as Schedule D shall have been delivered to the Administrative Agent;  
(n)    a currently dated letter of opinion of Borrower’s Nova Scotia counsel
addressed to the Administrative Agent and the Lenders, substantially in the form
attached as Schedule E shall have been delivered to the Administrative Agent;  
(o)    there shall not exist or have occurred a Material Adverse Change and, if
the first Drawdown is not on the Closing Date, a senior officer of the Borrower
shall have provided a certificate to the Administrative Agent certifying as to
the same;   (p)    the Administrative Agent shall have received such additional
evidence, documents or undertakings as it shall reasonably request to establish
the consummation of the transactions contemplated hereby and be satisfied,
acting reasonably, as to the taking of all proceedings in connection herewith in
compliance with the conditions set forth in this Agreement;

provided that all documents delivered pursuant to this Section 3.01 must be in
full force and effect, and in form and substance satisfactory to the Lenders,
acting reasonably.

--------------------------------------------------------------------------------

- 19 -

3.02   Conditions Precedent to all Advances

          (1) The obligation of each Lender to make any advance hereunder by way
of a Loanor the issuance of a Letter of Credit is subject to and conditional
upon the prior satisfaction of the following conditions precedent:

(a)   the Administrative Agent shall have received a Drawdown Notice by the time
required under Section 2.06(2);   (b)   the representations and warranties
deemed to be repeated pursuant to Section 8.01 shall continue to be true and
correct as if made on and as of the Drawdown Date and the Borrower shall have
provided a certificate to such effect;   (c)   no Default or Event of Default
shall have occurred and be continuing on the Drawdown Date, or would result from
making the requested advance;   (d)   no U.S. Default under Section 8.01 of the
U.S. Credit Agreement shall have occurred and is continuing on the Drawdown
Date, or would result from making the requested advance;   (e)   there shall not
exist or have occurred a Material Adverse Change, and a senior officer of each
Obligor shall have been provided a certificate certifying as to the same; and  
(f)   all other terms and conditions of this Agreement upon which the Borrower
may obtain a Loan or require the issuance of a Letter of Credit that have not
been waived shall have been fulfilled.  

          (2) In connection with the condition precedent set forth in Section
3.02(1)(d), the Administrative Agent may at any time, acting reasonably and
prior to the making of a Loan or issuance of a Letter of Credit, request an
officer’s certificate from the Guarantor confirming those matters set forth in
Section 3.02(1)(d) .

3.03   Waiver

          The conditions set forth in Sections 3.01 and 3.02 are inserted for
the sole benefit of the Lenders and may be waived by the Lenders, in whole or in
part (with or without terms or conditions), in respect of any Drawdown without
prejudicing the right of the Lenders at any time to assert such conditions in
respect of any subsequent Drawdown.

--------------------------------------------------------------------------------

- 20 -

ARTICLE 4 - PAYMENTS OF INTEREST
AND STANDBY FEES


4.01   Interest on Prime Rate Loans

          The Borrower will pay interest on each Prime Rate Loan during each
Interest Period applicable thereto in Canadian Dollars at a rate per annum equal
to the sum of (i) the Prime Rate plus (ii) the Prime Rate Margin, in each case,
in effect from time to time during such Interest Period. Each determination by
the Administrative Agent of the Prime Rate and the Prime Rate Margin applicable
from time to time during an Interest Period will, in the absence of manifest
error, be binding upon the Borrower. Such interest will be payable in arrears on
each Interest Payment Date for such Loan for the period from and including the
Drawdown Date, Conversion Date or the preceding Interest Payment Date, as the
case may be, for such Loan to but excluding such Interest Payment Date (or, if
such Interest Payment Date follows the repayment of such Loan or the Conversion
of such Loan, to but excluding the date of such repayment or Conversion) and
will be calculated on the principal amount of the Prime Rate Loan outstanding
during such period and on the basis of the actual number of days elapsed in a
year of 365 days or 366 days, as the case may be. Changes in the Prime Rate will
cause an immediate adjustment of the interest rate applicable to such Loan
without the necessity of any notice to the Borrower.

4.02   Facility Fee

          The Borrower will pay to the Administrative Agent for the account of
the Lenders a facility fee calculated at the rate per annum specified as the
“Facility Fee” in the table contained in the definition of “Applicable Margin”
on the full amount of the Credit Facility. The facility fee will be determined
daily beginning on the date hereof and will be calculated on the basis of a
calendar year of 365 or 366 days, as the case may be, for each day until the
Maturity Date, and will be payable by the Borrower quarterly in arrears on the
last Business Day of each quarter following the Closing Date.

4.03   Agency Fees

          In consideration of the Administrative Agent acting as Administrative
Agent under the Loan Documents, the Borrower will pay to the Administrative
Agent an agency fee in an amount, and on the terms and conditions, agreed to in
writing by the Administrative Agent and the Borrower. All such written
arrangements will constitute Loan Documents.

4.04   Structuring and Arrangement Fees

          In consideration of the Administrative Agent structuring the Credit
Facility, the Borrower will pay to the Administrative Agent a structuring fee in
an amount, and on the terms and conditions, agreed to in writing by the
Administrative Agent (or any of its Affiliates) and the Borrower (or any of its
Affiliates). All such written arrangements will constitute Loan Documents.

--------------------------------------------------------------------------------

- 21 -

4.05   Upfront Fees

          The Borrower will pay to each Lender on the Closing Date an upfront
fee in an amount equal to 15 basis points of its Commitment hereunder on the
Closing Date.

4.06   Interest on Other Amounts

          If any amount owed by the Borrower to the Administrative Agent or any
Lender under any of the Loan Documents is not paid when due and payable, and
there is no other provision in any Loan Document specifying the interest payable
on such overdue amount, such overdue amount shall bear interest (as well as
before judgement), payable on demand at a rate per annum equal at all times to
the Prime Rate plus 2%, in each case from the date of non-payment until paid in
full.

ARTICLE 5 - BANKERS’ ACCEPTANCES AND LETTERS OF CREDIT

5.01   Bankers’ Acceptances

          (1) To facilitate the issuance of Bankers’ Acceptances pursuant to
this Agreement, the Borrower irrevocably appoints each Lender from time to time
as the attorney-in-fact of the Borrower to execute, endorse and deliver on
behalf of the Borrower drafts in the forms prescribed by such Lender (if such
Lender is a BA Lender) for bankers’ acceptances denominated in Canadian Dollars
(each such executed draft that has not yet been accepted by a Lender being
referred to as a “Draft”) or non interest-bearing promissory notes of the
Borrower in favour of such Lender (if such Lender is a Non BA Lender) (each such
promissory note being referred to as a “BA Equivalent Note”). Each Bankers’
Acceptance and BA Equivalent Note executed and delivered by a Lender on behalf
of the Borrower as provided for in this Section 5.01 will be as binding upon the
Borrower as if it had been executed and delivered by a duly authorized officer
of the Borrower.

          (2) Notwithstanding Section 5.01(1), the Borrower will from time to
time as required by the applicable Lender provide to each BA Lender an
appropriate number of Drafts drawn by the Borrower upon such BA Lender and
either payable to a clearing service (if such BA Lender is a member thereof) or
payable to the Borrower and endorsed in blank by the Borrower (if such BA Lender
is not a member of such clearing service), and (ii) each Non BA Lender an
appropriate number of BA Equivalent Notes in favour of such Non BA Lender. The
dates, maturity dates and principal amounts of all Drafts and BA Equivalent
Notes delivered by the Borrower must be left blank, to be completed by the
Lenders as required by this Agreement. Each Lender to which a Draft or BA
Equivalent Note has been delivered by the Borrower will exercise the same degree
of care in the custody of such Draft or BA Equivalent Note as such Lender would
exercise with respect to its own property kept at the place at which the Drafts
or BA Equivalent Notes are ordinarily kept by such Lender. Each Lender, upon the
written request of the Borrower, will promptly advise the Borrower of the number
and designation, if any, of the Drafts and BA Equivalent Notes then held by it.
No Lender will be liable for its failure to accept a Draft or purchase a BA
Equivalent Note as required by this Agreement if the cause of such failure is,
in whole or in part, due to the failure of the Borrower to provide on a timely
basis appropriate Drafts or BA Equivalent Notes to the applicable Lender as
requested by such Lender on a timely basis.

--------------------------------------------------------------------------------

- 22 -

          (3) The Administrative Agent, promptly following receipt of a Drawdown
Notice requesting Bankers’ Acceptances, will (i) advise each BA Lender of the
face amount and the term of the Draft to be accepted by it, and (ii) advise each
applicable Non BA Lender of the face amount and term of the BA Equivalent Note
to be purchased by it. All Drafts to be accepted from time to time by each BA
Lender that is a member of a clearing service will be payable to such clearing
service. The term of all Bankers’ Acceptances and BA Equivalent Notes issued
pursuant to any Drawdown Notice must be identical. Each Bankers’ Acceptance and
BA Equivalent Note must be dated the Drawdown Date on which it is issued and
will be for a term of one, two, three or six months, provided that in no event
will the term of a Bankers’ Acceptance or a BA Equivalent Note extend beyond the
Maturity Date. The face amount of the Draft (or the aggregate face amount of the
Drafts) to be accepted at any time by each Lender that is a BA Lender, and the
face amount of the BA Equivalent Notes to be purchased at any time by each
Lender that is a Non BA Lender, will be determined by the Administrative Agent
based upon the amounts of their respective Commitments under the Credit
Facility.

          (4) Each BA Lender will complete and accept on the applicable Drawdown
Date a Draft having a face amount (or Drafts having the face amounts) and term
advised by the Administrative Agent pursuant to Section 5.01(3) . Each
applicable BA Lender will purchase on the applicable Drawdown Date the Bankers’
Acceptance or Bankers’ Acceptances accepted by it, for an aggregate price equal
to the BA Discount Proceeds of such Bankers’ Acceptance (or Bankers’
Acceptances). The Borrower will ensure that there is delivered to each
applicable BA Lender that is a member of a clearing service, and such BA Lender
is hereby authorized to release, the Bankers’ Acceptance accepted by it to such
clearing service upon receipt of confirmation that such clearing service holds
such Bankers’ Acceptance for the account of such BA Lender.

          (5) Each Non BA Lender, in lieu of accepting Drafts or purchasing
Bankers’ Acceptances on any Drawdown Date, will complete and purchase from the
Borrower on such Drawdown Date a BA Equivalent Note in a face amount and for a
term identical to the face amount and term of the Draft or Drafts which such Non
BA Lender would have been required to accept on such Drawdown Date if it were a
BA Lender, for a price equal to the BA Discount Proceeds of such BA Equivalent
Note (determined as if such BA Equivalent Note were a Bankers’ Acceptance). Each
Non BA Lender will be entitled, without charge, to exchange any BA Equivalent
Note held by it for two or more BA Equivalent Notes of identical date and
aggregate face amount, and the Borrower will execute and deliver to such Non BA
Lender such replacement BA Equivalent Notes and such Non BA Lender will return
the original BA Equivalent Note to the Borrower for cancellation.

          (6) The Borrower will pay to each BA Lender in respect of each Draft
tendered by the Borrower to and accepted by such BA Lender, and to each Non BA
Lender in respect of each BA Equivalent Note tendered to and purchased by such
Non BA Lender, as a condition of such acceptance or purchase, the BA Stamping
Fee. A Lender is entitled to deduct and retain for its own account the amount of
such fee from the amount to be transferred by such Lender

--------------------------------------------------------------------------------

- 23 -

to the Administrative Agent for the account of the Borrower pursuant to this
Agreement in respect of the sale of the related Bankers’ Acceptance or of such
BA Equivalent Note.

          (7) On the date of maturity of each Bankers’ Acceptance or BA
Equivalent Note, the Borrower will pay to the Administrative Agent, for the
account of the holder of such Bankers’ Acceptance or BA Equivalent Note, in
Canadian Dollars an amount equal to the face amount of such Bankers’ Acceptance
or BA Equivalent Note, as the case may be. The obligation of the Borrower to
make such payment will not be prejudiced by the fact that the holder of such
Bankers’ Acceptance is the Lender that accepted such Bankers’ Acceptances. No
days of grace may be claimed by the Borrower for the payment at maturity of any
Bankers’ Acceptance or BA Equivalent Note. If the Borrower does not make such
payment from the proceeds of a Loan obtained under this Agreement or otherwise,
the amount of such required payment will be deemed to be a Prime Rate Loan to
the Borrower from the Lender that accepted such Banker’s Acceptance or purchased
such BA Equivalent Note.

          (8) The signature of any duly authorized officer of the Borrower on a
Draft or a BA Equivalent Note may be mechanically reproduced in facsimile, and
all Drafts and BA Equivalent Notes bearing such facsimile signature will be as
binding upon the Borrower as if they had been manually signed by such officer,
notwithstanding that such Person whose manual or facsimile signature appears on
such Draft or BA Equivalent Note may no longer hold office at the date of such
Draft or BA Equivalent Note or at the date of acceptance of such Draft by a BA
Lender or at any time thereafter.

5.02   Letters of Credit

          (1) If the Borrower wishes to request that a Letter of Credit be
issued under the Credit Facility, the Borrower will, at the time it delivers a
Drawdown Notice pursuant to Section 2.06, execute and deliver to the Issuing
Bank the Issuing Bank’s usual documentation relating to the issuance and
administration of letters of credit. In the event of any inconsistency between
the terms of such documentation and this Agreement, the terms of this Agreement
will prevail.

          (2) Each Lender that has a Commitment under the Credit Facility (each
reference to a Lender in this Section 5.02 being to such a Lender only) shall be
deemed to have purchased, without recourse, a participation from the Issuing
Bank, in each Letter of Credit issued by the Issuing Bank, in each case equal to
such Lender’s Applicable Percentage of each such Letter of Credit. Each such
Lender will indemnify and save harmless the Issuing Bank based on its Applicable
Percentage against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, payments or disbursements of any and
every kind or nature whatsoever which may be imposed on, made or incurred by or
asserted against the Issuing Bank in any way related to or arising out of any
issuance of a Letter of Credit by the Issuing Bank (including any payment made
under any such Letter of Credit and any Prime Rate Loan deemed to have been made
available by the Issuing Bank pursuant to Section 5.02(6)), except for any such
liabilities resulting from the gross negligence or wilful misconduct of the
Issuing Bank.

--------------------------------------------------------------------------------

- 24 -

          (3) Each Letter of Credit issued by the Issuing Bank will be in a form
and on such terms as determined by the Issuing Bank in its sole and unfettered
discretion.

          (4) No Letter of Credit may be issued for a period in excess of 364
days or beyond the Maturity Date.

          (5) If, at any time, a demand for payment (the amount so demanded
being herein referred to as a “relevant amount”) is made under any Letter of
Credit and notification thereof is given by the Issuing Bank to the
Administrative Agent, then:

(a)   the Administrative Agent will:       (i)      promptly notify the Borrower
and each of the Lenders of such demand; and       (ii)      make demand on each
Lender for an amount equal to its Applicable Percentage of the relevant amount;
  (b)   on the second Business Day following the date of the demand made by the
Administrative Agent under (a) above, each Canadian Lender will pay to the
Administrative Agent the amount demanded of it pursuant to (a)(ii) above; and  
(c)   the Administrative Agent will pay the relevant amount to the Issuing Bank
and the Issuing Bank will pay the relevant amount together with the balance of
the amount demanded to the Person entitled thereto on the date upon which the
relevant amount becomes payable under the Letter of Credit or as soon as
possible thereafter.  

          (6) The Borrower will be deemed to have requested a Prime Rate Loan in
an amount equal to the sum of the relevant amount and all charges and expenses
incurred by the Issuing Bank and the other Lenders in connection with payment
under the Letter of Credit.

          (7) The Borrower hereby undertakes to indemnify and hold harmless the
Administrative Agent, the Issuing Bank and each of the Lenders from time to time
on demand by the Administrative Agent from and against all liabilities and costs
(including, without limitation, any costs incurred in funding any amount which
falls due from the Issuing Bank or any other Lender under any Letter of Credit
hereunder) to the extent that such liabilities or costs are not satisfied or
compensated by the payment of interest on sums due pursuant to this Agreement in
connection with any Letter of Credit except where such liabilities or costs
result from the gross negligence or wilful misconduct of the person claiming
indemnification.

--------------------------------------------------------------------------------

- 25 -

          (8) The Issuing Bank will at all times be entitled, and is irrevocably
authorized by the Borrower, to make any payment under a Letter of Credit for
which a request or demand has been made in the required form without any further
reference to the Borrower and any investigation or enquiry, need not concern
itself with the propriety or validity of any claim made or purported to be made
under the terms of such Letter of Credit (except as to compliance with the
payment conditions of such Letters of Credit) and will be entitled to assume
that any Person expressed in such Letter of Credit as being entitled to make
demand or receive payments thereunder is so entitled. Accordingly, so long as a
request or demand has been made as aforementioned, it will not be a defence to
any demand made of the Borrower hereunder, nor will the obligations of the
Borrower hereunder be impaired by the fact (if it be the case) that the Issuing
Bank was or might have been justified in refusing payment, in whole or in part,
of the amounts so claimed.

          (9) A certificate of the Administrative Agent or the Issuing Bank or
both of them as to the amounts paid by any Lender pursuant to this Section 5.02
or the amount paid under any Letter of Credit will, in the absence of manifest
error, be prima facie evidence of the existence and amount of such payment in
any legal action or proceeding arising out of or in connection herewith.

          (10) While any Letter of Credit is outstanding, the Borrower will pay
to the Administrative Agent, for the benefit of the Issuing Bank, a fee at the
Standby Letter of Credit Fee Rate or the Commercial Letter of Credit Fee Rate,
as applicable, calculated on the amount of such Letter of Credit on the basis of
a calendar year and the number of days that the Letter of Credit will be
outstanding during such period.

          (11) If any Letter of Credit is outstanding upon the occurrence of an
Event of Default or on the Maturity Date, the Borrower will forthwith pay to the
Administrative Agent an amount (the “deposit amount”) equal to the undrawn
principal amount of the outstanding Letter of Credit, which deposit amount will
be held by the Administrative Agent for application against the indebtedness
owing by the Borrower to the Issuing Bank in respect of any draw on the
outstanding Letter of Credit. In the event that the Issuing Bank is not called
upon to make full payment on the outstanding Letter of Credit prior to its
expiry date, the deposit amount, or any part thereof that has not been paid out,
will, so long as no Event of Default then exists, be returned to the Borrower.

          (12) The obligations of the Borrower with respect to Letters of Credit
will be unconditional and irrevocable, and must be paid strictly in accordance
with the terms of this Agreement under all circumstances, including, without
limitation, the following circumstances:

       (i)   any lack of validity or enforceability of any Loan Document or the
Letters of Credit;          (ii)      any amendment or waiver of or any consent
to or actual departure from this Agreement;

 

--------------------------------------------------------------------------------

- 26 -

       (iii)      the existence of any claim, set-off, defence or other right
which the Borrower may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for which any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person or
entity, whether in connection with this Agreement, the transactions contemplated
herein or in any other agreements or any unrelated transactions;          (iv) 
    any document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect except for non-compliance with the
payment conditions of such Letter of Credit; or          (v)      any other
circumstance whatsoever, whether or not similar to any of the foregoing.

The Uniform Customs and Practice for documentary credits of the International
Chamber of Commerce current on the issue of each Letter of Credit will be
binding on the Borrower, the Lenders and the Issuing Bank with respect to each
such Letter of Credit. The Borrower assumes all risks of the acts or omissions
of the beneficiary of each Letter of Credit with respect to such Letter of
Credit. In furtherance of, and not in limitation of the Issuing Bank’s rights
and powers under such Uniform Customs and Practice, but subject to all other
provisions of this Section 5.02, it is understood and agreed that the Issuing
Bank will not have any liability for, and that the Borrower assumes all
responsibility for: (i) the genuineness of any signature, (ii) the form,
validity, genuineness, falsification and legal effect of any draft,
certification or other document required by a Letter of Credit or the authority
of the Person signing the same, (iii) the failure of any instrument to bear any
reference or adequate reference to a Letter of Credit or the failure of any
Persons to note the amount of any instrument on the reverse of a Letter of
Credit or to surrender a Letter of Credit, (iv) the good faith or acts of any
Person other than the Issuing Bank and its agents and employees, (v) the
existence, form or sufficiency or breach or default under any agreement or
instruments of any nature whatsoever, (vi) any delay in giving or failure to
give any notice, demand or protest, and (vii) any error, omission, delay in or
nondelivery of any notice or other communication, however sent. The
determination as to whether the required documents are presented prior to the
expiration of a Letter of Credit and whether such other documents are in proper
and sufficient form for compliance with a Letter of Credit will be made by the
Issuing Bank in its sole discretion, which determination will be conclusive and
binding upon the Borrower absent manifest error. It is agreed that the Issuing
Bank may honour, as complying with the terms of a Letter of Credit and this
Agreement, any documents otherwise in order and signed or issued by the
beneficiary thereof. Any action, inaction or omission on the part of the Issuing
Bank under or in connection with the Letters of Credit or any related
instruments or documents, if in good faith and in conformity with such laws,
regulations or commercial or banking customs as the Issuing Bank may reasonably
deem to be applicable, will be binding upon the Borrower, and will not affect,
impair or prevent the vesting of any of the Issuing Bank’s rights or powers
hereunder or the Borrower’s obligation to make full reimbursement of amounts
drawn under the Letters of

--------------------------------------------------------------------------------

- 27 -

Credit. Notwithstanding the provisions of this Section 5.02(12), the Borrower
will not be responsible, and no Person will be relieved of responsibility, for
any gross negligence or wilful misconduct of such Person.

ARTICLE 6 - REPAYMENT


6.01   Mandatory Repayment - Credit Facility

          The Borrower will repay in full the outstanding principal amount of
all Loans and other Obligations under the Credit Facility on or before the
Maturity Date.

ARTICLE 7 - PLACE AND APPLICATION OF PAYMENTS

7.01   Place of Payment of Principal, Interest and Fees

          All payments of principal, interest, fees and other amounts to be made
by the Borrower to the Administrative Agent and the Lenders pursuant to this
Agreement will be made in the currency in which a Loan is outstanding for value
on the day such amount is due or, if such day is not a Business Day, on the
Business Day next following with interest, by deposit or transfer thereof to the
account of the Administrative Agent maintained at the Administrative Agent’s
Office in Toronto or at such other place as the Borrower and the Administrative
Agent may from time to time agree.

7.02   Netting of Payments

          If, on any date, amounts would be due and payable under this Agreement
in the same currency by an Obligor to the Lenders, or any one of them, and by
the Lenders, or such Lender, to an Obligor, then, on such date, upon notice from
the Administrative Agent or such Lender stating that netting is to apply to such
payments, the obligations of each such party to make payment of any such amount
will be automatically satisfied and discharged and, if the aggregate amount that
would otherwise have been payable by an Obligor to the Lenders, or such Lender,
exceeds the aggregate amount that would otherwise have been payable by the
Lenders, or such Lender, to an Obligor or vice versa, such obligations will be
replaced by an obligation upon whichever of an Obligor or the Lenders, or such
Lender, would have had to pay the larger aggregate amount, to pay to the other
the excess of the larger aggregate amount over the smaller aggregate amount. For
greater certainty, prior to acceleration of repayment pursuant to Section 10.02,
this Section 7.02 will not permit any Lender to exercise a right of set-off,
combination or similar right against any amount which an Obligor may have on
deposit with such Lender in respect of any amount to which netting is to apply
pursuant to this Section 7.02, but will apply only to determine the net amount
to be payable by the Lenders or one of them to an Obligor, or by an Obligor to
the Lenders or one of them.

--------------------------------------------------------------------------------

- 28 -

ARTICLE 8 - REPRESENTATIONS AND WARRANTIES

8.01   Representations and Warranties

          Each Obligor represents and warrants to the Administrative Agent and
each of the Lenders and acknowledges and confirms that the Administrative Agent
and each of the Lenders are relying upon such representations and warranties:

          (1) Existence and Qualification. It (i) has been duly incorporated and
is validly subsisting as an unlimited liability corporation under the laws of
the Province of Nova Scotia in the case of the Borrower and under the laws of
the State of Delaware in the case of the Guarantor; and (ii) is duly qualified
and has all Material Licenses.

          (2) Power and Authority. It has the corporate authority, (i) to enter
into, and to exercise its rights and perform its obligations under, the Loan
Documents to which it is a party, and (ii) to own its Property and carry on its
business as currently conducted and as currently proposed to be conducted by it.

          (3) Execution, Delivery, Performance and Enforceability of Documents.
The execution, delivery and performance of each of the Loan Documents to which
it is a party, has been duly authorized by all actions required on its part and
its shareholders and directors (or where applicable partners, members or
managers), and each of such documents has been duly executed and delivered.

          (4) Loan Documents Comply with Applicable Laws and Contractual
Obligations. None of the execution or delivery of, the consummation of the
transactions contemplated in, or compliance with the terms, conditions and
provisions of any of, the Loan Documents, by it, conflicts with or will conflict
with, or results or will result in any breach of, or constitutes a default under
or contravention of, any Requirement of Law applicable to it or any of its
Organizational Documents (except, in each case, where such conflict, breach,
default, or contravention would not, individually or in the aggregate, have, or
be reasonably likely to result in a Material Adverse Change), or results or will
result in the creation or imposition of any Encumbrance upon any of its
Property.

          (5) Consent Respecting Loan Documents. It has obtained, made or taken
all consents, approvals, authorizations, declarations, registrations, filings,
notices and other actions whatsoever required as to the date as of which this
representation is given in connection with the execution and delivery by it of
each of the Loan Documents to which it is a party and the consummation of the
transactions contemplated in the Loan Documents.

     (6) Taxes. It has paid or made adequate provision for the payment of all
Taxes levied on it or on its Property or income which are due and payable,
including interest and penalties, or has accrued such amounts in its financial
statements for the payment of such Taxes except for charges, fees or dues which
are not material in amount, which are not delinquent or if delinquent are being
contested, and in respect of which non-payment would not individually or in the
aggregate have, or be reasonably likely to cause, a Material Adverse Change, and
there is no material action, suit, proceeding, investigation, audit or claim now
pending, or to

--------------------------------------------------------------------------------

- 29 -

its knowledge, threatened by any Governmental Authority regarding any Taxes nor
has it agreed to waive or extend any statute of limitations with respect to the
payment or collection of Taxes.

          (7) Judgments, etc. It is not subject to any judgment, order, writ,
injunction, decree or award, or to any restriction, rule or regulation (other
than customary or ordinary course restrictions, rules and regulations consistent
or similar with those imposed on other Persons engaged in similar businesses)
which has not been stayed or of which enforcement has not been suspended and
which individually or in the aggregate has, or is reasonably likely to cause a
Material Adverse Change.

          (8) Absence of Litigation. There are no actions, suits or proceedings
pending or, to the best of its knowledge and belief, after due inquiry and all
reasonable investigation, threatened against or affecting it that are reasonably
likely to cause, either separately or in the aggregate, a Material Adverse
Change. It is not in default with respect to any Applicable Law or Applicable
Order in a manner or to an extent that could reasonably be expected to cause a
Material Adverse Change.

          (9) Title to Assets. It has good title to its Property, free and clear
of all Encumbrances, except Permitted Encumbrances and no Person has any
agreement or right to acquire an interest in either of the Obligors assets other
than in the ordinary course of its business.

          (10) Use of Real Property. All real property owned or leased by it may
be used in all material respects by it pursuant to Applicable Law for the
present use and operation of the material elements of the business conducted, or
intended to be conducted, on such real property by it except where any such non
compliance with any Applicable Law would not individually or in the aggregate
have, or be reasonably likely to cause a Material Adverse Change.

          (11) Compliance with Laws. It is not in default under any Applicable
Law where such default could reasonably be expected to cause a Material Adverse
Change or affect its ability to perform any of its obligations under any Loan
Document to which it is a party.

          (12) No Event of Default, Pending Event of Default or U.S. Default. No
Event of Default, Pending Event of Default or U.S. Default have occurred and no
events have occurred that (with the giving of notice, the lapse of time or both)
would constitute an Event of Default, Pending Event of Default or U.S. Default.
It is not in default under any agreement, guarantee, indenture or instrument to
which it is a party or by which it is bound the breach of which could reasonably
be expected to cause a Material Adverse Change or affect its ability to perform
any of its obligations under, any Loan Document to which it is a party.

          (13) Material Contracts and Material Licences. No event has occurred
and is continuing that would constitute a breach of or a default under any
Material Contract or Material Licence and each Material Contract to which an
Obligor is a party is binding upon it and, to the Borrower’s knowledge, is a
binding agreement of each other Person who is a party thereto.

--------------------------------------------------------------------------------

- 30 -

          (14) Financial Statements. All of the quarterly and annual financial
statements which have been furnished to the Administrative Agent and the Lenders
in connection with this Agreement are complete in all material respects and such
financial statements fairly present the financial position of such Obligor as of
the dates referred to therein and have been prepared in accordance with GAAP.
Neither of the Obligors have any liabilities (contingent or other) or other
obligations of the type required to be disclosed in accordance with GAAP which
are not fully disclosed on (i) the consolidated financial statements of the
Guarantor provided to the Administrative Agent and the Lenders for the fiscal
period ended immediately prior to the Closing Date, (ii) the quarterly financial
statements of the Guarantor provided to the Administrative Agent and the Lenders
for the fiscal quarter ended immediately prior to the Closing Date, and (iii)
the financial statements of the Borrower provided to the Administrative Agent
and the Lenders for the fiscal period ended immediately prior to the Closing
Date, other than liabilities and obligations incurred in the ordinary course of
its business, and the Obligations.

          (15) No Material Adverse Change. Since the date of the Guarantor’s
most recent annual audited financial statements provided to the Administrative
Agent and the Lenders, there has been no condition (financial or otherwise),
event or change in any Obligor’s business, liabilities, operations, results of
operations, assets or prospects which constitutes or has, or could reasonably be
expected to constitute, or cause, a Material Adverse Change.

          (16) Environmental Matters.




(a)   The assets of the Borrower and its operations are in full compliance in
all respects with all Environmental Laws; the Borrower is not aware of, nor has
it received notice of, any past, present or future conditions, events,
activities, practices or incidents which may interfere with or prevent the
compliance or continued compliance of it in all respects with all Environmental
Laws; and the Borrower has obtained all licences, permits and approvals that are
currently required under all Environmental Laws and is in full compliance with
the provisions of such licences, permits and approvals, in each case except to
the extent that the non- compliance would not or could not reasonably be
expected to cause a Material Adverse Change.   (b)   The Borrower is not aware
that any Hazardous Materials exist on, about or within or have been used,
generated, stored, transported, disposed of on, or released from any of its
Property other than in material accordance and compliance with all Environmental
Laws, except to the extent that the non-compliance would not or could not
reasonably be expected to cause a Material Adverse Change.   (c)   The use which
the Borrower has made and intends to make of its Property will not result in the
use, generation, storage, transportation, accumulation, disposal, or release of
any Hazardous Materials on, in or from any such property except in material
accordance and compliance with all Environmental Laws, except to the extent that
the non-compliance would not or could not reasonably be expected to have a
Material Adverse Effect.  

--------------------------------------------------------------------------------

- 31 -

(d)    There is no action, suit or proceeding, or, to its knowledge, any
investigation or inquiry, before any Governmental Authority pending or, to its
knowledge, threatened against the Borrower relating in any way to any
Environmental Law that would or could reasonably be expected to cause a Material
Adverse Change.   (e)    The Borrower has not (i) incurred any current and
outstanding liability for any clean-up or remedial action under any
Environmental Law in respect to both current and past operations, events,
activities, practices, incidents or the condition or use of any Property owned
currently or in the past, (ii) received any outstanding written request for
information (other than information to be provided in the normal course in
connection with applications for licences, permits or approvals) by any Person
under any Environmental Law with respect to the condition, use or operation of
its Property, or (iii) received any outstanding written notice or claim under
any Environmental Law with respect to any material violation of or liability
under any Environmental Law or relating to the presence of Hazardous Material on
or originating from its Property, that, in any such case, would or could
reasonably be expected to cause a Material Adverse Change.  

          (17) CERCLA No portion of any Property of the Guarantor has been
listed, designated or identified in the National Priorities List or the CERCLA
Information System both as published by the United States Environmental
Protection Agency, or any similar list of sites published by any federal, state
or local authority proposed for requiring clean up or remedial or corrective
action under any Requirements of Laws.

          (18) Pension Plans With respect to Pension Plans (a) no steps have
been taken to terminate any Pension Plan (wholly or in part) that could result
in either of the Obligors being required to make an additional contribution to
the Pension Plan in excess of Cdn.$1,000,000, (b) no contribution failure has
occurred with respect to any Pension Plan of an Obligor (for this purpose as
provided in clause (b) of the definition of “Pension Plan”) sufficient to give
rise to a lien or charge under Section 302(f) of ERISA or any applicable pension
benefits laws of any other jurisdiction, (c) no condition exists and no event or
transaction has occurred with respect to any Pension Plan that is reasonably
likely to result in either Obligor incurring any material liability, fine or
penalty; and (d) no Obligor has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan that is material to the Borrower on
a consolidated basis. Except as disclosed on Schedule F, (i) Each Pension Plan
of Obligor is in compliance in all material respects with all applicable pension
benefits and tax laws, (ii) all contributions (including employee contributions
made by authorized payroll deductions or other withholdings) required to be made
to the appropriate funding agency in accordance with all applicable laws and the
terms of each such Pension Plan have been made in accordance with all applicable
laws and the terms of each such Pension Plan, (iii) all liabilities under each
such Pension Plan are funded, on a going concern and solvency basis, in
accordance with the terms of the respective Pension Plans, the requirements of
applicable pension benefits laws and of applicable regulatory authorities and
the most recent actuarial report filed with respect to the Pension Plan, and
(iv) no event has occurred and no conditions exist with respect to any Pension
Plan that have resulted or could reasonably be expected to result in any Pension
Plan having its registration revoked or refused for the purposes of any
administration of any relevant pension benefits regulatory

--------------------------------------------------------------------------------

- 32 -

authority or being required to pay any taxes or penalties under any applicable
pension benefits or tax laws, except for any exceptions to clauses (ii) through
(iv) above that, individually or in the aggregate, could not reasonably be
expected to cause or result in a Material Adverse Change.

          (19) Full Disclosure. All information provided or to be provided to
the Administrative Agent and the Lenders in connection with the Credit Facility
is, to its knowledge, true and correct and none of the documentation furnished
to the Administrative Agent and the Lenders by or on behalf of it, to its
knowledge, omits a material fact necessary to make the statements contained
therein not misleading in any material way.

8.02   Survival and Repetition of Representations and Warranties

          The representations and warranties set out in Section 8.01 survive the
execution and delivery of this Agreement and all other Loan Documents and will
be deemed to be repeated by the Borrower as of each Drawdown Date (other than
with respect to Loans under the Swingline Facility), except to the extent that
on or prior to such date (a) the Borrower has advised the Administrative Agent
in writing of a variation in any such representation or warranty, and (b) if
such variation, in the opinion of the Lenders, acting reasonably, is material to
the Property, liabilities, affairs, business, operations, prospects or condition
(financial or otherwise) of any Obligor considered as a whole or could have, or
be reasonably likely to result in, a Material Adverse Change, the Lenders have
approved such variation.

ARTICLE 9 - COVENANTS


9.01   Positive Covenants

          So long as this Agreement is in force and except as otherwise
permitted by the prior written consent of the Required Lenders, each Obligor
will:

          (1) Timely Payment. Make due and timely payment of the Obligations
required to be paid by it hereunder.

          (2) Conduct of Business and Maintenance of Existence. Engage in
business of the same general type as now conducted by it; carry on and conduct
its business and operations in a proper, efficient and businesslike manner, in
accordance with good business practice; preserve, renew and keep in full force
and effect its existence; and except to the extent that the failure to comply
therewith would not individually or in the aggregate have, or be reasonably
likely to cause a Material Adverse Change take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business and comply with all Material Licenses and Requirements
of Law.

--------------------------------------------------------------------------------

- 33 -

          (3) Further Assurances Use reasonable efforts to provide the
Administrative Agent and the Lenders with such other documents, opinions,
consents, acknowledgments and agreements as are reasonably necessary to
implement this Agreement and the other Loan Documents from time to time.

          (4) Access to Information Promptly provide the Administrative Agent
with all information reasonably requested by the Administrative Agent from time
to time concerning its financial condition and Property, and during normal
business hours and from time to time upon reasonable notice, permit
representatives of the Administrative Agent and the Lenders to inspect any of
its Property and to examine and take extracts from its financial records,
including records stored in computer data banks and computer software systems,
and to discuss its financial condition with its senior officers and (in the
presence of such of its representatives as it may designate) its auditors, the
reasonable expense of all of which will be paid by the Borrower.

          (5) Obligations and Taxes. Pay or discharge, or cause to be paid or
discharged, before the same shall become delinquent (i) all Taxes imposed upon
it or upon its income or profits or in respect of its business or Property and
file all tax returns in respect thereof, (ii) all lawful claims for labour,
materials and supplies (iii) all required payments under any of its funded debt,
and (iv) all other obligations; provided, however that it shall not be required
to pay or discharge or to cause to be paid or discharged any such amount so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and a reserve in accordance with GAAP and satisfactory
to the Administrative Agent, acting reasonably, have been established in its
books and records.

          (6) Use of Credit Facility. Use the proceeds of the Credit Facility
only for the purposes specified in Section 2.03.

          (7) Insurance Maintain insurance on all its Property with financially
sound and reputable insurance companies or associations including all-risk
property insurance, comprehensive general liability insurance and business
interruption insurance, in amounts and against risks that are determined by it
to be appropriate and which are prudent in the circumstances.

          (8) Notice of Event of Default, Pending Event of Default or U.S.
Default. Promptly notify the Administrative Agent of any Event of Default,
Pending Event of Default or U.S. Default (as applicable) under this Agreement or
the U.S. Credit Agreement that would apply to it of which it becomes aware,
using reasonable diligence.

          (9) Notice of Material Adverse Change. Promptly notify the
Administrative Agent of any Material Adverse Change that would apply to it of
which it becomes aware, using reasonable diligence.

--------------------------------------------------------------------------------

- 34 -

          (10) Notice of Litigation. Promptly notify the Administrative Agent on
becoming aware of the occurrence of any litigation, dispute, arbitration,
proceeding or other circumstance the result of which if determined adversely
would be a judgement or award against it which would result in a Material
Adverse Change to it, and from time to time provide the Administrative Agent
with all reasonable information requested by the Administrative Agent concerning
the status of any such proceeding.

          (11) Environmental Compliance Operate all Property owned, leased or
otherwise used by it in a manner such that no obligation, including a clean-up
or remedial obligation, will arise under any Environmental Law, which
obligations individually or in the aggregate would have, or would be reasonably
likely to cause, a Material Adverse Change; provided, however, that if any such
claim is made or any such obligation arises, will or will cause the applicable
Obligor to immediately satisfy or contest such claim or obligation at its own
cost and expense, and promptly notify the Administrative Agent upon learning of
(i) the existence of Hazardous Materials located on, above or below the surface
of any land that it occupies or controls (except those being stored, used or
otherwise handled in substantial compliance with Environmental Law), or
contained in the soil or water constituting such land, or (ii) the occurrence of
any reportable release of Hazardous Materials into the air, land surface water
or ground water that has occurred on or from such land that, as to either (i) or
(ii), would be reasonably likely to result in a Material Adverse Change.

          (12) Maintenance of Property Keep all Property useful and necessary
for its business in good working order and condition, normal wear and tear
excepted, except to the extent that the failure to do so would not individually
or in the aggregate be reasonably likely to cause a Material Adverse Change.

          (13) Pension and ERISA Matters Promptly notify the Administrative
Agent on becoming aware of (a) the institution of any steps by any Person to
terminate any Pension Plan, (b) the failure to make a required contribution to
any Pension Plan if such failure is sufficient to give rise to an Encumbrance
under Section 302(f) of ERISA, (c) the taking of any action with respect to a
Pension Plan that is reasonably likely to result in the requirement that either
Obligor furnish a bond or other security to the Pension Benefit Guaranty
Corporation under ERISA or such Pension Plan, or (d) the occurrence of any event
with respect to any Pension Plan that is reasonably likely to result in the
incurrence by either Obligor of any material liability, fine or penalty, and in
the notice to the Administrative Agent thereof, provide copies of all
documentation relating thereto.

          (14) U.S. Credit Agreement. If the U.S. Credit Agreement is terminated
for any reason other than as a result of the occurrence of a U.S. Default, enter
into a new credit agreement with the Administrative Agent and the Lenders, on
terms and conditions satisfactory to the Administrative Agent and the Lenders,
acting reasonably within 60 days of the date of such termination.

--------------------------------------------------------------------------------

- 35 -

9.02   Reporting Requirements

          So long as this Agreement is in force and except as otherwise
permitted by the prior written consent of the Required Lenders, the Borrower
will deliver to the Administrative Agent (in sufficient quantities for the
Administrative Agent and each of the Lenders):

          (1) Guarantor’s Quarterly and Annual Report. Simultaneously with the
delivery pursuant to Section 6.07(a) and (b) of the U.S. Credit Agreement, the
Guarantor’s financial statements and all other documentation required to be
delivered pursuant to such provisions of the U.S. Credit Agreement.

          (2) Borrower’s Annual Reports. As soon as available and in any event
within 90 days after the end of its fiscal years the unaudited non-consolidated
financial statements of the Borrower including a balance sheet, statement of
income and retained earnings, statement of changes in financial position and
source and application of funds, for such fiscal year, which will be reviewed by
an internationally recognized accounting firm, and will be prepared in
accordance with GAAP and certified by an officer of the Borrower.

          (3) Compliance Certificate. Simultaneously with the delivery of the
financial statements required by clause (2) above, the Compliance Certificate of
the Borrower and simultaneously with the delivery pursuant to the terms of the
U.S. Credit Agreement, the U.S. Compliance Certificate of the Guarantor.

9.03   Negative Covenants

          So long as this Agreement is in force and except as otherwise
permitted by the prior written consent of the Required Lenders, the Obligors
(other than in respect of Section 9.03(7) which will only be applicable to the
Borrower) will not:

          (1) Disposition of Property Dispose of, in one transaction or a series
of transactions, all or any part of its Property, whether now owned or hereafter
acquired, except that it may, in the normal course of its business, for fair
market value, and in accordance with customary trade terms, Dispose of any
tangible personal Property that would reasonably be considered to be the subject
matter of sales by it in the normal course of its business for the purpose of
carrying on the same, or that is worn out, obsolete or no longer useful for the
purpose of carrying on its business.

          (2) Operation of Business. Operate its business, in a manner that
would reasonably be expected to result in a Material Adverse Change in the
Obligors’ ability to perform its obligations under the Loan Documents to which
it is a party.

          (3) No Consolidation, Amalgamation, etc. Consolidate, amalgamate or
merge with any other Person, enter into any corporate reorganization or other
transaction intended to effect or otherwise permit a change in its existing
corporate or capital structure, liquidate, wind-up or dissolve itself, or permit
any liquidation, winding-up or dissolution.

--------------------------------------------------------------------------------

- 36 -

          (4) No Continuance Continue into any other jurisdiction.

          (5) Amendments to Organizational Documents. Will not amend any of its
Organizational Documents in a manner that would be prejudicial to the interests
of the Lenders under the Loan Documents.

          (6) Amendments to Other Documents Amend, vary or alter in any way,
consent to any assignment or transfer of, or waive or surrender any of its
rights or entitlements under, any Material Contracts.

          (7) No Encumbrances Create, incur, assume or permit to exist any
Encumbrance upon any of its Property except Permitted Encumbrances.

ARTICLE 10 - DEFAULT


10.01 Events of Default

          The occurrence of any one or more of the following events (each such
event being referred to as an “Event of Default”) will constitute a default
under this Agreement:

(a)    if the Borrower fails to pay any amount of principal of any Loan when
due;   (b)    if the Borrower fails to pay any interest, fees or other
Obligations (other than any principal amount) when due and such default
continues for five Business Days after notice of such default has been given by
the Administrative Agent to the Borrower;   (c)    if the Borrower or the
Guarantor fails to observe or perform any covenant (other than the covenant set
forth in Section 9.01(14)) or obligation herein contained on its part to be
observed or performed (other than a covenant or condition whose breach or
default in performance is specifically dealt with elsewhere in this Section
10.01) and the Borrower or the Guarantor fails to remedy such default within the
earlier of 30 days from the date (i) the Borrower or the Guarantor becomes aware
of such default and (ii) the Administrative Agent delivers written notice of the
default to the Borrower or the Guarantor unless the Required Lenders have agreed
to a longer period, and in such event, within the period agreed to by the
Required Lenders;   (d)    if the Obligors fail to observe or perform the
covenant set forth in Section 9.01(14);   (e)    if any representation or
warranty made by the Borrower or the Guarantor in this Agreement, any Loan
Document or in any certificate or other document at any time delivered hereunder
to the Administrative Agent shall prove to have been incorrect or misleading in
any material respect on and as of the date thereof;  

--------------------------------------------------------------------------------

- 37 -

(f)    if the Borrower or the Guarantor ceases or threatens to cease to carry on
business generally or admits in writing its inability or fails to pay its debts
generally as they become due;   (g)    if the Borrower or the Guarantor denies,
to any material extent, its obligations under any Loan Document or claims any of
the Loan Documents to be invalid or withdrawn in whole or in part;   (h)    if a
decree or order of a court of competent jurisdiction is entered adjudging the
Borrower or the Guarantor bankrupt or insolvent or approving as properly filed a
petition seeking the winding-up of the Borrower under the Companies’ Creditors
Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada), the United
States Bankruptcy Code or the Winding Up and Restructuring Act (Canada) or any
other bankruptcy, insolvency or analogous laws or issuing sequestration or
process of execution against any substantial part of the assets of either
Obligor or ordering the winding up or liquidation of its affairs, and any such
decree or order continues unstayed and in effect for a period of 10 Business
Days;   (i)    if either Obligor becomes insolvent, makes any assignment in
bankruptcy or makes any other assignment for the benefit of creditors, makes any
proposal under the Bankruptcy and Insolvency Act (Canada) or any comparable law,
seeks relief under the Companies’ Creditors Arrangement Act (Canada), the United
States Bankruptcy Code, the Winding Up and Restructuring Act (Canada) or any
other bankruptcy, insolvency or analogous law, is adjudged bankrupt, files a
petition or proposal to take advantage of any act of insolvency, consents to or
acquiesces in the appointment of a trustee, receiver, receiver and manager,
interim receiver, custodian, sequestrator or other Person with similar powers of
itself or of all or any substantial portion of its assets, or files a petition
or otherwise commences any proceeding seeking any reorganization, arrangement,
composition or readjustment under any applicable bankruptcy, insolvency,
moratorium, reorganization or other similar law affecting creditors’ rights or
consents to, or acquiesces in, the filing of such a petition;   (j)    if an
encumbrancer takes possession by appointment of a receiver, receiver and
manager, or otherwise of all or a substantial portion of the Property of either
Obligor;   (k)    if proceedings are commenced for the dissolution, liquidation
or voluntary winding-up of either Obligor, or for the suspension of the
operations of either Obligor unless such proceedings are being actively and
diligently contested in good faith;  

(l) 

  if a final judgment or decree for the payment of money due shall have been
obtained or entered against either Obligor in an amount equal to or greater than
Cdn. $10,000,000 and such judgment or decree shall not have been and remain
vacated, discharged or stayed pending appeal within the applicable appeal
period;  

--------------------------------------------------------------------------------

- 38 -

(m)    if there occurs a U.S. Default under the U.S. Credit Agreement;   (n)   
if an event of default occurs under any Material Contract of either Obligor
(other than an event of default specifically dealt with in this Section 10.01)
resulting in, or which may result in, a Material Adverse Change to an Obligor
and such event of default is not remedied within 15 days after such Obligor
becomes aware of such event of default; or   (o)    in the opinion of the
Required Lenders, acting reasonably, there shall have occurred a Material
Adverse Change in the Borrower.

10.02 Acceleration and Enforcement

          If any Event of Default shall occur, all Obligations shall, at the
option of the Administrative Agent or (i) if there are one or two Lenders at the
time of the occurrence of such Event of Default, upon the request of any Lender,
or (ii) if there are more than two Lenders at the time of the occurrence of such
Event of Default, upon the request of the Required Lenders, become immediately
due and payable with interest thereon, at the rate or rates determined as herein
provided, to the date of actual payment thereof, all without notice,
presentment, protest, demand, notice of dishonour or any other demand or notice
whatsoever, all of which are hereby expressly waived by the Obligors. In such
event either such Lender or the Required Lenders, as applicable, or the
Administrative Agent on its or their behalf may, in its or their sole
discretion, exercise any right or recourse and/or proceed by any action, suit,
remedy or proceeding against any Obligor, authorized or permitted by law for the
recovery of all the Obligations of the Obligors to the Lenders and proceed to
exercise any and all rights hereunder and no such remedy for the enforcement of
the rights of the Lenders shall be exclusive of or dependent on any other remedy
but any one or more of such remedies may from time to time be exercised
independently or in combination.

10.03 Payment of Bankers’ Acceptances and Letters of Credit

          If the Borrower does not pay to the Administrative Agent for the
account of the Lenders the principal amount of any unmatured Bankers’ Acceptance
or BA Equivalent Note or the face amount of any unexpired Letter of Credit
required to be paid pursuant to Section 10.01(a), the Administrative Agent on
behalf of the Lenders may at is option at any time without notice to the
Borrower give notice to the Lenders to make a Loan to the Borrower equal to the
principal amount of all unmatured Bankers’ Acceptances and the face amount of
all unexpired Letters of Credit, such Loan not to bear interest. The proceeds of
such Loan will be held by each Lender in a non-interest bearing cash collateral
account for the benefit of the Borrower and will be applied in payment of such
Bankers’ Acceptances as they mature and such Letters of Credit if payment is
required thereunder or otherwise as the Lender may require. The Borrower will
execute and deliver as security for such Loan all such security as the Lender
may deem necessary or advisable including, without limitation, an assignment of
credit balance in respect of such cash collateral account.

--------------------------------------------------------------------------------

- 39 -

10.04 Remedies Cumulative

          For greater certainty, it is expressly understood and agreed that the
respective rights and remedies of the Lenders and the Administrative Agent
hereunder or under any other Loan Document or instrument executed pursuant to
this Agreement are cumulative and are in addition to and not in substitution for
any rights or remedies provided by law or by equity; and any single or partial
exercise by the Lenders or by the Administrative Agent of any right or remedy
for a default or breach of any term, covenant, condition or agreement contained
in this Agreement or any other Loan Document will not be deemed to be a waiver
of or to alter, affect or prejudice any other right or remedy or other rights or
remedies to which any one or more of the Lenders and the Administrative Agent
may be lawfully entitled for such default or breach.

10.05 Perform Obligations

          If an Event of Default has occurred and is continuing and if any
Obligor has failed to perform any of its covenants or agreements in the Loan
Documents, the Required Lenders, may, but will be under no obligation to,
instruct the Administrative Agent on behalf of the Lenders to perform any such
covenants or agreements in any manner deemed fit by the Required Lenders without
thereby waiving any rights to enforce the Loan Documents. The reasonable
expenses (including any legal costs) paid by the Administrative Agent and the
Lenders in respect of the foregoing will be an Obligation.

ARTICLE 11 - THE ADMINISTRATIVE AGENT AND THE LENDERS

11.01  Payments by the Borrower

          (1) Prior to an Event of Default that is continuing, all payments made
by or on behalf of the Borrower pursuant to this Agreement will be made to and
received by the Administrative Agent on behalf of the Lenders and will be
distributed by the Administrative Agent to the Lenders, as the case may be, as
soon as possible upon receipt by the Administrative Agent. Subject to Sections
7.02 and 11.02, the Administrative Agent will distribute to the Lenders in
accordance with each Lender’s Applicable Percentage:

(a)    payments of interest, Letter of Credit fees and standby fees;   (b)   
costs and expenses;   (c)    repayments of principal;   (d)    prepayments of
principal;   (e)    amounts to be received by the exercise of any right of
set-off, consolidation of accounts, or by counterclaim or cross-action; and  
(f)    all other payments received by the Administrative Agent.  

--------------------------------------------------------------------------------

- 40 -

          (2) Notwithstanding the foregoing, any such distribution that would
otherwise be made pursuant to Section 11.01(1)(c) or (d) on account of any
outstanding Bankers’ Acceptances, BA Equivalent Notes or Letters of Credit will
be set aside in a separate collateral account for the primary benefit of the
Lenders who have issued such Bankers’ Acceptances, BA Equivalent Notes or
Letters of Credit (and for the secondary benefit of the Lenders in respect of
other Obligations) until and to the extent that such Obligations become matured
and not contingent, at which time such distributions will be made to the Lenders
for whose primary benefit such amounts are held, at which time such application
will be made in accordance with Section 11.01(1)(c) or (d).

          (3) Subject to Section 11.02, if the Administrative Agent does not
distribute a Lender’s Applicable Percentage of a payment made by the Borrower to
or for the benefit of a Lender for value on the day that payment is made to the
Administrative Agent, provided that such payment is received by the
Administrative Agent no later than 1:00 p.m. (Toronto time) on such day, the
Administrative Agent will pay to such Lender on demand an amount equal to the
product of (i) the Interbank Reference Rate per annum multiplied by (ii) the
amount received by the Administrative Agent from the Borrower and not so
distributed to such Lender, multiplied by (iii) a fraction, the numerator of
which is the number of days that have elapsed from and including the date of
receipt of the payment by the Administrative Agent to but excluding the date on
which the payment is made by the Administrative Agent to such Lender, and the
denominator of which is 365.

11.02 Payments by Administrative Agent

          (1) For greater certainty, the following provisions will apply to any
and all payments made by the Administrative Agent to the Lenders hereunder:

(a)    the Administrative Agent will be under no obligation to make any payment
(whether in respect of principal, interest, fees or otherwise) to any Lender
until an amount in respect of such payment has been received by the
Administrative Agent from the Borrower;   (b)    if the Administrative Agent
receives less than the full amount of any payment of principal, interest, fees
or other amount owing by the Borrower under this Agreement, then, subject to
Section 7.02, the Administrative Agent will have no obligation to remit to each
Lender any amount other than such Lender’s Applicable Percentage of the amount
actually received by the Administrative Agent;   (c)    if any Lender advances
more or less than its Applicable Percentage of the Credit, such Lender’s
entitlement to such payment will be increased or reduced, as the case may be, in
proportion to the amount actually advanced by such Lender;   (d)    the
Administrative Agent acting reasonably and in good faith will, after
consultation with the Lenders in the case of any dispute, determine in all cases
the amount of all payments to which each Lender is entitled and such
determination will, in the absence of manifest error, be binding and conclusive;
 

--------------------------------------------------------------------------------

- 41 -

(e)    upon request, the Administrative Agent will deliver a statement detailing
any of the payments to the Lenders referred to herein; and   (f)    all payments
by the Administrative Agent to a Lender hereunder will be made to such Lender at
its address set forth on the signature pages on this Agreement or on the
applicable Assignment Agreement unless notice to the contrary is received by the
Administrative Agent from such Lender.  

          (2) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lender hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute the amount due to the Lenders. If the payment by the
Borrower is in fact not received by the Administrative Agent on the required
date and the Administrative Agent has made available corresponding amounts to
the Lenders, the Borrower will, without limiting its other obligations under
this Agreement, indemnify the Administrative Agent against any and all
liabilities, obligations, losses (other than loss of profit), damages,
penalties, costs, expenses or disbursements of any kind or nature whatsoever
that may be imposed on or incurred by the Administrative Agent as a result. A
certificate of the Administrative Agent with respect to any amount owing by the
Borrower under this Section 11.02(2) will be prima facie evidence of the amount
owing in the absence of manifest error.

11.03 Administration of the Credits

          (1) Unless otherwise specified herein, the Administrative Agent will
perform the
following duties under this Agreement:




(a)    prior to an advance to the Borrower hereunder, ensure that all conditions
precedent have been fulfilled in accordance with the terms of this Agreement;  
(b)    take delivery of each Lender’s Applicable Percentage of a Loan and make
all Loans hereunder in accordance with the provisions set forth herein;   (c)   
use reasonable efforts to collect promptly all sums due and payable by the
Borrower pursuant to this Agreement;   (d)    make all payments to the Lenders
in accordance with the provisions hereof;   (e)    hold all legal documents
relating to the Credit Facility, maintain complete and accurate records showing
all Loans made by, and all Letters of Credit issued on behalf of, the Lenders,
all remittances and payments made by the Borrower to the Administrative Agent,
all remittances and payments made by the Administrative Agent to the Lenders and
all fees or any other sums received by the Administrative Agent and allow each
Lender and their respective advisors to examine such accounts, records and
documents at their own expense, and provide any Lender, upon reasonable notice,
with such copies thereof as such Lender may reasonably require from time to time
at its expense;  

--------------------------------------------------------------------------------

- 42 -

(f)    except as otherwise specifically provided for in this Agreement, promptly
advise each Lender upon receipt of each notice and deliver to each Lender,
promptly upon receipt, all other written communications furnished by the
Borrower to the Administrative Agent pursuant to this Agreement, including
copies of financial reports and certificates which are to be furnished to the
Administrative Agent;   (g)    forward to each of the Lenders, one copy each of
this Agreement and other Loan Documents;   (h)    promptly forward to each
Lender, upon request, an up-to-date loan status report and any other information
respecting the Obligors reasonably requested by such Lender; and   (i)    upon
learning of same, promptly advise each Lender in writing of the occurrence of a
Default or Event of Default or the occurrence of any event, condition or
circumstance which would result in a Material Adverse Change to an Obligor or of
any material adverse information relative to an Obligor or of the occurrence of
any change which would result in a Material Adverse Change.

          (2) The Administrative Agent may take the following actions only with
the prior consent of the Required Lenders, unless otherwise specified in this
Agreement:

(a)    subject to Section 11.03(3), exercise any and all rights of approval
conferred upon the Lenders by this Agreement;   (b)    amend, modify or waive
any of the terms of this Agreement (including waiver of an Event of Default or
Default) if such amendment, modification or waiver would not have a material
adverse effect on the rights of the Lenders thereunder and if such action is not
otherwise provided for in Section 11.03(3);   (c)    engage professionals,
experts and agents as permitted by Section 11.04(1); and   (d)    declare an
Event of Default, take action to enforce performance of the Obligations,
including without limitation, to enforce the Guarantee, and pursue any other
legal remedy necessary or advisable to protect the interests of the Lenders
hereunder.

          (3) The Administrative Agent may take the following actions only with
the prior unanimous consent of the Lenders, unless otherwise specified herein:

(a)    amend, modify, discharge, terminate or waive any of the terms of this
Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Credit Facility, reduce the interest rate
applicable to either of the Credit Facility, reduce the fees payable with
respect to the Credit Facility, extend any date fixed for payment of principal
or interest relating to the Credit Facility or change the definition of Required
Lenders;  

--------------------------------------------------------------------------------

- 43 -

(b)    amend, modify, discharge, terminate or waive any terms of the Guarantee
otherwise than pursuant to the terms hereof or thereof;   (c)    amend this
Section 11.03(3);   (d)    amend any provision of Article 6;   (e)    amend
Section 9.01(1);   (f)    amend Section 12.01; and   (g)    amend any provision
of Schedule A.

          (4) As between the Obligors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand:

(a)   all statements, certificates, consents and other documents which the
Administrative Agent purports to deliver on behalf of the Lenders or the
Required Lenders will be binding on each of the Lenders, and the Obligors will
not be required to ascertain or confirm the authority of the Administrative
Agent in delivering such documents;   (b)   all certificates, statements,
notices and other documents which are delivered by the Obligors to the
Administrative Agent in accordance with this Agreement will be deemed to have
been delivered to each of the Lenders; and   (c)    all payments which are made
by the Obligors to the Administrative Agent in accordance with this Agreement
will be deemed to have been duly made to each of the Lenders.

11.04 Rights of Administrative Agent

          (1) In administering the Credit Facility, the Administrative Agent may
retain, at the expense of the Lenders if such expenses are not recoverable from
the Borrower, such counsel, auditors and other experts as the Administrative
Agent may select, in its sole discretion, acting reasonably, and is entitled to
rely upon the advice of such counsel, auditors and other experts in the
performance of its duties hereunder.

          (2) Except in its own right as a Lender, the Administrative Agent will
not be required to advance its own funds for any purpose hereunder.

          (3) The Administrative Agent may round the amount of a Loan that a
Lender is obliged to advance hereunder to the nearest $1,000 in Canadian
Dollars.

--------------------------------------------------------------------------------

- 44 -

11.05 Representations, Acknowledgements and Covenants of Lenders

          (1) Each Lender represents and warrants to the Borrower and the
Administrative Agent that it has the legal capacity, power and authority to
enter into this Agreement and has not contravened its constating documents or
any Applicable Law by so doing.

          (2) Each of the Lenders acknowledges and confirms that in the event
that the Administrative Agent does not receive payment in accordance with this
Agreement, it will not be the obligation of the Administrative Agent to maintain
the Credit Facility in good standing nor will any Lender have recourse to the
Administrative Agent in respect of any amounts owing to such Lender under this
Agreement.

          (3) Each Lender acknowledges and agrees that its obligation to advance
its Applicable Percentage of Loans and to participate in any Letter of Credit in
accordance with the terms of this Agreement is independent and in no way related
to the obligation of any other Lender hereunder.

          (4) Each Lender agrees that it will notify the Administrative Agent of
any Default Event of Default of which it becomes aware.

          (5) Each Lender hereby acknowledges receipt of a copy of this
Agreement and the Loan Documents and acknowledges that it is satisfied with the
form and content of such documents.

          (6) Each Lender will respond promptly to each request by the
Administrative Agent for the consent of such Lender required hereunder.

          (7) Each Lender that assigns all or a portion of its rights and
obligations under this Agreement shall pay to the Administrative Agent a
processing and recordation fee of Cdn. $3,500 with respect to each such
assignment in accordance with Section 10(b)(vi) of Schedule A.

11.06 Provisions Operative Between Lenders and Administrative Agent Only

          Except for the provisions of Sections 11.03(2), (3) and (4), Sections
11.05(1), (3) and (6) and the first sentence of Section 11.01(1), the provisions
of this Article 11 relating to the rights and obligations of the Lenders and the
Administrative Agent inter se will be operative as between the Lenders and the
Administrative Agent only, and the Borrower will not have any rights or
obligations under or be entitled to rely for any purpose upon such provisions.

--------------------------------------------------------------------------------

- 45 -

ARTICLE 12 - GENERAL


12.01 Addresses, Etc. for Notices

          The addresses and telecopier numbers for the purposes of notices and
other communications to the Borrower and the Administrative Agent are set out on
the signature pages of this Agreement.

12.02 Governing Law and Submission to Jurisdiction

         Ontario is the Province for the purposes of Sections 11(a) and (b) of
Schedule A.

12.03 Judgment Currency

          (1) If for the purpose of obtaining or enforcing judgement against the
Borrower in any court in any jurisdiction, it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 12.03
referred to as the “Judgment Currency”) an amount due in Canadian Dollars under
this Agreement, the conversion will be made at the rate of exchange prevailing
on the Business Day immediately preceding:

(a)    the date of actual payment of the amount due, in the case of any
proceeding in the courts of the Province of Ontario or in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date; or   (b)    the date on which the judgement is given, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 12.03(1)(b) being hereinafter in
this Section 12.03 referred to as the “Judgment Conversion Date”).

          (2) If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 12.03(1)(b), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the Borrower will pay such additional amount (if any, but in
any event not a lesser amount) as may be necessary to ensure that the amount
paid in the Judgment Currency, when converted at the rate of exchange prevailing
on the date of payment, will produce the amount of Canadian Dollars which could
have been purchased with the amount of Judgment Currency stipulated in the
judgement or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.

          (3) Any amount due from the Borrower under the provisions of Section
12.03(2) will be due as a separate debt and will not be affected by judgement
being obtained for any other amounts due under or in respect of this Agreement.

          (4) The term “rate of exchange” in this Section 12.03 means:

--------------------------------------------------------------------------------

- 46 -

(a)    for a conversion of Canadian Dollars to the Judgment Currency, the
reciprocal of the official noon rate of exchange published by the Bank of Canada
for the date in question for the conversion of the Judgment Currency to Canadian
Dollars; or   (b)    if a required rate is not so published by the Bank of
Canada for any such date, the spot rate quoted by the Administrative Agent at
the Agent’s Office at approximately noon (Toronto time) on that date in
accordance with its normal practice for the applicable currency conversion in
the wholesale market.

12.04 Survival

          The provisions of Section 9 of Schedule A shall survive the repayment
of all Loans and all obligations with respect to Letters of Credit, whether on
account of principal, interest or fees, and the termination of this Agreement,
unless a specific release of such provisions by the Administrative Agent, on
behalf of the Lenders, is delivered to the Borrower.

12.05 Severability

          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction will not invalidate the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction.

12.06 Further Assurances

          Each Obligor, each Lender and the Administrative Agent will promptly
cure any default by it in the execution and delivery of this Agreement, the Loan
Documents or of any the agreements provided for hereunder to which it is a
party. Each Obligor, at its expense, will promptly execute and deliver to the
Administrative Agent, upon request by the Administrative Agent, all such other
and further documents, agreements, opinions, certificates and instruments in
compliance with, or accomplishment of the covenants and agreements of such
Obligor hereunder or more fully to state the obligations of such Obligor as set
forth herein or to make any recording, file any notice or obtain any consent,
all as may be reasonably necessary or appropriate in connection therewith.

12.07 Amendments and Waivers

          No amendment to this Agreement will be valid or binding unless set
forth in writing and duly executed by the Borrower and the Agent for and on
behalf of the Lenders or the Required Lenders, as the case may be. No waiver of
any breach of any provision of this Agreement and no consent required hereunder
will be effective or binding unless made in writing and signed by the party
purporting to give the same. Unless otherwise provided, any waiver or consent
given hereunder will be limited to the specific breach waived or matter
consented to, as the case may be, and may be subject to such conditions as the
party giving such waiver or consent considers appropriate.

--------------------------------------------------------------------------------

- 47 -

12.08    Time of the Essence

             Time is of the essence of this Agreement.

[Signature pages follow]

 

 

 




--------------------------------------------------------------------------------

S-1


IN WITNESS WHEREOF the parties have executed this Agreement.


BORROWER:    LINENS ‘N THINGS CANADA CORP.    Address:              111 Richmond
Street West   By:    /s/ William T. Giles  Suite 700        Name: William T.
Giles  Toronto, Ontario        Title:    Executive Vice President, Chief  M5H
2H5            Financial Officer  Attention: Robert Beattie           Facsimile:
(416) 864-9223                By:    /s/ David J. Dick          Name:    David
J. Dick          Title:    Vice President 


                  GUARANTOR:    LINENS ‘N THINGS, INC.    Address:             
6 Brighton Road    By:    /s/ William T. Giles  Clifton, New Jersey 07015      
Name: William T. Giles  U.S.A.        Title:    Executive Vice President, Chief 
            Financial Officer  Attention: Barbara L. Smith             
Facsimile: (973) 249-4330                  By:    /s/ David J. Dick         
Name:    David J. Dick          Title:    Vice President 


            ADMINISTRATIVE AGENT   NATIONAL CITY BANK, CANADA BRANCH    Address:
        c/o National City Bank, Agent Services   By:    /s/ Caroline Stade  629
Euclid Avenue       Name: Caroline Stade  Locator 01-3028       Title:   Vice
President  Cleveland, Ohio         44114, USA           By:    /s/ G. W. Hins 
Attention: Jennifer Piechowski       Name: G.W. Hins 

Facsimile: (216) 222-0012

      Title:   Senior Vice President 


--------------------------------------------------------------------------------

S-2


LENDERS:    NATIONAL CITY BANK, CANADA BRANCH    Address:                130
King Street West    By:    /s/ Caroline Stade  Suite 2140, Exchange Tower       
Name: Caroline Stade  Toronto, Ontario        Title: Vice President  M5X 1E4   
              Attention:       Caroline Stade   By:    /s/ G. W. Hins 
Facsimile:       (416) 361-0085        Name: G.W. Hins                Title:
Senior Vice President                BANK OF MONTREAL    Address:               
          By:    /s/ Gordon Card  100 King Street West        Name: Gordon Card 
11th Floor, First Canadian Place        Title: Director  Toronto, Ontario       
  M5X 1A1                  Attention:      Vice-President, Corporate Finance 
Facsimile:       (416) 360-7168 


--------------------------------------------------------------------------------

Schedule A


Model Credit Agreement Provisions1


The attached model credit agreement provisions, which have been revised under
the direction of the Canadian Bankers’ Association Secondary Loan Market
Specialist Group from provisions prepared by The Loan Syndications and Trading
Association, Inc., form part of this Agreement, except for the footnotes to the
model credit agreement provisions and subject to the following variations:

1.   Section 10(b)(iv) is hereby amended by deleting the first two lines thereof
and replacing it with the following:   

> > “any assignment must be approved by the Administrative Agent
> > and so long as no Event of Default has occurred and is continuing,
> > the Borrower on behalf of itself and the Guarantor (each such
> > approval not to be unreasonably withheld or delayed) unless:”

2.    Notwithstanding any provision contained in Schedule A, all reference to
“Base Rate Loans”, “LIBO Rate” and “LIBO Rate Loans” in Schedule A are
inapplicable, and, for greater certainty, Base Rate Loans and LIBO Rate Loans
shall not be available to the Borrower under the Credit Facility at any
time.    

 

 

 

__________________________

1 CBA Amended “Stapled-on” Version of LSTA Model Credit Agreement Provisions
dated November 1, 2004

--------------------------------------------------------------------------------

Schedule B


Lenders and Commitments


Lender and Lending Office    Commitment        National City Bank, Canada
Branch    Cdn. $20,000,000  130 King Street West      Suite 2140, Exchange
Tower      Toronto, Ontario      M5X 1E4      Bank of Montreal    Cdn.
$20,000,000  100 King Street West      11th Floor, First Canadian Place     
Toronto, Ontario      M5X 1A1     

--------------------------------------------------------------------------------

Total    Cdn. $40,000,000 


Swingline Lender:    Bank of Montreal  Issuing Bank:    National City Bank,
Canada Branch 

 


--------------------------------------------------------------------------------

Schedule 1.01(A)
 

Compliance Certificate


(Section 9.02(3))

TO:    National City Bank, Canada Branch       c/o National City Bank, Agent
Services       629 Euclid Avenue       Locator 01-3028       Cleveland, Ohio    
  44114, USA       Attention: Jennifer Piechowski       Facsimile: (216)
222-0012  

 

FROM:    Linens ‘N Things Canada Corp.       (the “Borrower”)     DATE:       

     The undersigned [name], as the [title] of the Borrower, hereby certifies
for and on behalf of the Borrower and not in its personal capacity that:

1.       Purpose

          This Compliance Certificate is delivered to you, as Administrative
Agent pursuant to Section 9.02(4) of the credit agreement made as of July 29,
2005 between, inter alia, the Borrower, you, as Administrative Agent, and the
financial institutions from time to time parties thereto as Lenders, as amended
to the date hereof (the “Credit Agreement”). All terms used in this Compliance
Certificate that are defined in the Credit Agreement have the same meanings
herein.

2.       Representations and Warranties

          All of the representations and warranties of the Borrower set forth in
Section 8.01 of the Credit Agreement are true and correct as of the date hereof
(except in the case of representations stated to be as of a specific date for
any Compliance Certificate delivered after July 29, 2005) with the same force
and effect as if made at and as of such date.

3.       Terms, Covenants and Conditions

          All of the terms, covenants and conditions of the Credit Agreement and
each of the other Loan Documents to be performed or complied with by the
Borrower at or prior to the date hereof have been performed or complied with.

--------------------------------------------------------------------------------

- 2 -


4.       Events of Default and Pending Events of Default

          No Event of Default or Pending Event of Default under the Credit
Agreement has occurred and is continuing on the date hereof.

5.       Financial Statements

          Attached hereto as Exhibit 2 are the financial statements of most
recent date referred to (as applicable) in Section 10.03(4) of the Credit
Agreement.

LINENS ‘N THINGS CANADA CORP.    Per:                                          
        Name:          Title:    Per:                                          
        Name:          Title: 


--------------------------------------------------------------------------------

Schedule 1.01(B)

Conversion Notice

TO:    National City Bank, Canada Branch     c/o National City Bank, Agent
Services     629 Euclid Avenue     Locator 01-3028     Cleveland, Ohio    
44114, USA     Attention: Jennifer Piechowski     Facsimile: (216) 222-0012  
FROM:    Linens ‘N Things Canada Corp.     (the “Borrower”)   DATE:     

 

1.    This Conversion Notice is delivered to you, as Administrative Agent,
pursuant to the credit agreement made as of July 29, 2005 between, inter alia,
the Borrower, you, as Administrative Agent, and the financial institutions from
time to time parties thereto as Lenders, as amended to the date hereof (the
“Credit Agreement”). All terms used in this Conversion Notice that are defined
in the Credit Agreement have the same meanings herein. 

2.    The Borrower hereby requests a Conversion under the Credit Facility as
follows: 

        (a)    Type and amount of each Loan to be converted (check appropriate
boxes): 

         

Amount 

                             (   )     Prime Rate Loan:   

Cdn.$  __________

                 (   )   Bankers’ Acceptances (BA Equivalent Notes):           
             

 Amount 

 

Term in Months 

  Rollover Amount                       

Cdn.$ 

 _______________   _______________  

Cdn.$ 

 ___________       _______________   _______________      ___________      
_______________   _______________      ___________                  



--------------------------------------------------------------------------------

- 2 -

    (b)    Type and amount of each Loan resulting from Conversion (check
appropriate boxes):

         

Amount 

                             (   )     Prime Rate Loan:   

Cdn.$  __________

                 (   )   Bankers’ Acceptances (BA Equivalent Notes):           
             

 Amount 

 

Term in Months 

  Rollover Amount                       

Cdn.$ 

 _______________   _______________  

Cdn.$ 

 ___________       _______________   _______________      ___________      
_______________   _______________      ___________                  

 


3.    No Default or Event of Default has occurred and is continuing or will have
occurred and be continuing on the date of the above Conversion(s), or will
result from the above Conversion(s).

LINENS ‘N THINGS CANADA CORP.    By:                                       
Name:        Title: 


--------------------------------------------------------------------------------

Schedule 1.01(C)


Drawdown Notice


TO:    National City Bank, Canada Branch     c/o National City Bank, Agent
Services     629 Euclid Avenue     Locator 01-3028     Cleveland, Ohio    
44114, USA     Attention: Jennifer Piechowski     Facsimile: (216) 222-0012  
FROM:    Linens ‘N Things Canada Corp.     (the “Borrower”)   DATE:     

 

1.    This Drawdown Notice is delivered to you, as Administrative Agent,
pursuant to the credit agreement made as of July 29, 2005, between, inter alia,
the Borrower, you, as  Administrative Agent, and the financial institutions from
time to time parties thereto as Lenders, as amended to the date hereof (the
“Credit Agreement”). All terms used in this Drawdown Notice that are defined in
the Credit Agreement have the same meanings herein. 

2.    The Borrower hereby requests the following Loan(s) and Letter(s) of
Credit: 

    (a)    Drawdown Date: ______________________________

    (b)    Type and Amount of each Loan or Letter of Credit (check appropriate
boxes) 

         

Amount 

                         (   )     Prime Rate Loan:   

Cdn.$  __________

             (   )             Bankers’ Acceptances (BA Equivalent Notes):     
               

 Amount 

 

Term in Months 

  Maturity Date                     

Cdn.$ 

 _______________   _______________    ___________       _______________  
_______________    ___________       _______________   _______________  
 ___________                

 

 

--------------------------------------------------------------------------------

- 2 -


   (   ) Letter of Credit:                   

Amount 

 

Expiry Date 

     Cdn.$:  __________     ___________________   Total Cdn.$ _______________  
 

3.    Representations and Warranties All of the representations and warranties
of the Borrower contained in Section 8.01 of the Credit Agreement are true and
correct on and as of the date hereof as though made on and as of the date
hereof, subject to changes thereto: 

(a)    given to the Administrative Agent by the Borrower and accepted in writing
by the Administrative Agent; and       (b)    expressly contemplated by the
terms of the Credit Agreement and disclosed to the Administrative Agent in
writing.       


4.    All of the conditions precedent to the Loan(s) and Letter(s) of Credit
requested hereby that have not been properly waived in writing by or on behalf
of the Lenders have been satisfied.   

5.    No Default or Event of Default has occurred and is continuing or will have
occurred and  be continuing on the Drawdown Date, or will result from the
Loan(s) and Letter(s) of Credit requested hereby.

LINENS ‘N THINGS CANADA CORP.    By:                                       
Name:        Title: 


--------------------------------------------------------------------------------

Schedule 1.01(E)


Rollover Notice


TO:    National City Bank, Canada Branch     c/o National City Bank, Agent
Services     629 Euclid Avenue     Locator 01-3028     Cleveland, Ohio    
44114, USA     Attention: Jennifer Piechowski     Facsimile: (216) 222-0012  
FROM:    Linens ‘N Things Canada Corp.     (the “Borrower”)   DATE:     

 

1.    This Rollover Notice is delivered to you, as Administrative Agent,
pursuant to the credit agreement made as of July 29, 2005, between, inter alia,
the Borrower, you, as Administrative Agent, and the financial institutions from
time to time parties thereto as Lenders, as amended to the date hereof (the
“Credit Agreement”). All capitalized terms used in this Rollover Notice that are
defined in the Credit Agreement have the same meanings herein. 

2.    The Borrower hereby requests the Rollover of the following Loan(s): 

    (a)    Drawdown Date: ______________________________

    (b)    Type and Amount of each Loan or Letter of Credit (check appropriate
boxes) 

 

 (   ) 

 Bankers’ Acceptances (BA Equivalent Notes):                     

 Amount 

 

Term in Days 

  Maturity Date                     

Cdn.$ 

 _______________   _______________    ___________       _______________  
_______________    ___________       _______________   _______________  
 ___________                


LINENS ‘N THINGS CANADA CORP.    By:                                       
Name:        Title: 

 

 

--------------------------------------------------------------------------------